Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 1 of 89   PageID #: 3060
                                                                                   143




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

         ____________________________

         UNITED STATES OF AMERICA,              CRIMINAL ACTION

                         Plaintiff              Docket No:

                                                1:14-cr-129-JAW



                    -versus-



         SIDNEY KILMARTIN,

                      Defendant
         ____________________________

                              Transcript of Proceedings


         Pursuant to notice, the above-entitled matter came on
         for Continued Sentencing held before THE HONORABLE JOHN
         A. WOODCOCK, JR., United States District Court Judge, in
         the United States District Court, Edward T. Gignoux
         Courthouse, 156 Federal Street, Portland, Maine, on the
         22nd day of May, 2018 at 10:10 a.m. as follows:


         Appearances:

         For the Government:          Halsey B. Frank, Esquire
                                       Assistant United States Attorney

         For the Defendant:        Bruce Merrill, Esquire




                             Tammy L. Martell, RPR, CRR
                               Official Court Reporter

                      (Prepared from manual stenography and
                           computer aided transcription
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 2 of 89   PageID #: 3061
                                                                                   144




    1                   (Open court.       Defendant present.)

    2               MR. FRANK:     Good morning, Your Honor.

    3               MR. MERRILL:      Good morning, Your Honor.

    4               THE COURT:     Good morning.       Good morning.       We're

    5    back here in the matter of United States versus Sidney

    6    Kilmartin which is 14-cr-129-JAW.

    7          Would counsel please enter their appearances.

    8               MR. FRANK:     Halsey Frank for the United States.

    9    Good morning, Your Honor.

   10               THE COURT:     Good morning.

   11               MR. MERRILL:      Good morning, Your Honor, Bruce

   12    Merrill on behalf of Sidney Kilmartin.

   13               THE COURT:     Mr. Kilmartin, would you stand

   14    again, sir.      Mr. Kilmartin, I just want to make sure, as

   15    I did the last time, that you are competent so that you

   16    -- so I can assure myself that you understand these

   17    proceedings.

   18          Your name is Sidney Kilmartin; is that correct, sir?

   19               THE DEFENDANT:      Yes, Your Honor.

   20               THE COURT:     And, Mr. Kilmartin, how old are you?

   21               THE DEFENDANT:      56.

   22               THE COURT:     And you graduated from Cheverus High

   23    School; is that right?

   24               THE DEFENDANT:      Yes, Your Honor.

   25               THE COURT:     And you told me the last time that
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 3 of 89   PageID #: 3062
                                                                                   145




    1    you had been prescribed a number of medications; is that

    2    right?

    3               THE DEFENDANT:      Yes, Your Honor.

    4               THE COURT:     And have you taken all those

    5    medications in their regular doses over the last 24

    6    hours?

    7               THE DEFENDANT:      Yes, Your Honor.

    8               THE COURT:     Do you believe yourself that you

    9    understand what is happening here today?

   10               THE DEFENDANT:      Yes, Your Honor.

   11               THE COURT:     And you are able to follow the

   12    proceedings?

   13               THE DEFENDANT:      Yes, Your Honor.

   14               THE COURT:     Mr. Merrill, have you had an

   15    opportunity to speak to your client this morning?

   16               MR. MERRILL:      Yes, I have, Your Honor.

   17               THE COURT:     And do you have any concerns about

   18    his competence?

   19               MR. MERRILL:      No, I do not, Your Honor.

   20               THE COURT:     Thank you.      You may be seated.         I do

   21    find the defendant is competent based on my direct

   22    observations, his responses, and his attorney's

   23    responses.

   24          I think when we broke I suggested to counsel that if

   25    they wished to do so -- they were not required to do
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 4 of 89   PageID #: 3063
                                                                                   146




    1    so -- they could file a memorandum telling me what to

    2    make of Dr. Voss's extended testimony the last time we

    3    convened, and I don't believe I received a -- a filing

    4    from the Government; is that right?

    5               MR. FRANK:     That's correct, Your Honor, I --

    6               THE COURT:     And none from the defendant?

    7               MR. MERRILL:      That's correct, Your Honor.

    8               THE COURT:     How do we wish to proceed?            What's

    9    next?

   10               MR. MERRILL:      If -- if I might, Your Honor, as a

   11    housekeeping matter.         When we broke the last time the

   12    Court asked if I would number all of the exhibits we

   13    have been referring to the last time.

   14               THE COURT:     That's right.

   15               MR. MERRILL:      And speaking with the clerk today

   16    there are a couple of corrections.             On Exhibit 4A I am

   17    advised that I never actually moved that in.                 Now, 4A is

   18    actually attached to Dr. Voss's third report which is

   19    Exhibit 4 but I made it a separate exhibit, and I would

   20    move it in as a separate exhibit.

   21               THE COURT:     Sure.    Any objection?

   22               MR. FRANK:     No, Your Honor.

   23               THE COURT:     4A is admitted.

   24               MR. MERRILL:      And apparently we referred to the

   25    e-mails between Sidney Kilmartin and Andrew Denton.                   And
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 5 of 89   PageID #: 3064
                                                                                   147




    1    that was a trial exhibit during the trial, Your Honor,

    2    but apparently it wasn't marked, but I have marked that

    3    as Exhibit 6.

    4               THE COURT:     Any objection?

    5               MR. FRANK:     No, Your Honor.

    6               MR. MERRILL:      And --

    7               THE COURT:     Is that already -- I'm sorry.

    8               MR. MERRILL:      I'm sorry.

    9               THE COURT:     Is that already admitted?

   10               MR. MERRILL:      I thought it was, but I was told

   11    not.    So if it isn't, I would move it at this time --

   12               THE COURT:     Okay.

   13               MR. MERRILL:      -- as Exhibit 6.

   14               THE COURT:     Defendant's 6 is admitted.

   15               MR. MERRILL:      And then they have listed it just

   16    as a letter A the character letters, Your Honor, and I

   17    broke them down as 7A through 7F.             There were two that

   18    were submitted after the hearing.             I provided copies of

   19    both to the clerk's office and to Mr. Frank.                 I have the

   20    originals here.       I would move them at this time, but I

   21    just thought for clarity it was easier to mark them as

   22    7A through 7F.       And the two I am moving in today are --

   23    are 7E which is a character reference letter from

   24    Mr. Kilmartin's father's sister Catherine E. Noel,

   25    N-o-e-l, and 7F is a letter from Kevin Noel.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 6 of 89   PageID #: 3065
                                                                                   148




    1               THE COURT:     Any objection to 7E and F?

    2               MR. FRANK:     No, Your Honor.

    3               THE COURT:     Each is admitted.

    4               MR. MERRILL:      And lastly there was a letter that

    5    Mr. Kilmartin sent directly to the Court.

    6               THE COURT:     Right.

    7               MR. MERRILL:      And that wasn't given a number,

    8    but it is -- I have it as Defendant's Exhibit 8.

    9               THE COURT:     Any objection to eight?

   10               MR. FRANK:     No, Your Honor.

   11               THE COURT:     Eight is admitted.

   12               MR. MERRILL:      And with that I think that all of

   13    the defendant's exhibits are now in order and I will

   14    turn these over to the clerk, Your Honor.

   15               THE COURT:     Okay.    Thank you very much.

   16               MR. MERRILL:      Thank you.

   17               THE COURT:     So what -- what's next?

   18               MR. FRANK:     I think allocution, Your Honor.

   19               THE COURT:     Is that -- is that right?

   20               MR. MERRILL:      I believe so, Your Honor.           All --

   21    all of the -- we have no testimony today, it is just

   22    counsel -- argument of counsel.

   23               THE COURT:     There is someone who just raised his

   24    hand in the back.

   25               MR. PUNSKY:     Excuse me, I don't know if it is
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 7 of 89   PageID #: 3066
                                                                                   149




    1    proper or not, but I would like to speak to you and the

    2    Court about Mr. Kilmartin.

    3               THE COURT:     Do you know --

    4               MR. MERRILL:      I have no idea who he is, Your

    5    Honor.

    6               THE COURT:     Why don't you talk to this -- both

    7    talk to this gentleman.

    8                      (Discussion off the record.)

    9               MR. MERRILL:      Your Honor, might I have -- I

   10    believe this is John Ruminski.

   11               MR. PUNSKY:     Steve Punsky.       Steve Punsky.

   12               MR. MERRILL:      Steve Punsky.      I'm sorry, I

   13    apologize.

   14               THE COURT:     Sure.

   15               MR. MERRILL:      And I would just like a moment to

   16    be able to talk to him to see what he wants to address

   17    the Court about.

   18               THE COURT:     Sure.    You want -- you want to take

   19    a break?

   20               MR. MERRILL:      Yeah, if we could, and then I

   21    could discuss it with Mr. Frank.

   22               THE COURT:     Sure.    The Court will stand in

   23    recess.

   24        (A break was taken from 10:26 a.m. to 10:46 a.m.)

   25               THE COURT:     You may be seated.        So where are we?
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 8 of 89   PageID #: 3067
                                                                                   150




    1               MR. MERRILL:      Thank you for that opportunity to

    2    speak --

    3               THE COURT:     Sure.

    4               MR. MERRILL:      -- with Mr. Punsky.         Mr. Punsky

    5    apparently has known Mr. Kilmartin since he was in

    6    seventh grade and wanted to address the Court about his

    7    knowledge of Mr. Kilmartin, and with the Court's

    8    indulgence I would ask Mr. -- it is Steven Punsky,

    9    P-u-n-s-k-y, and he lives in Portland.

   10               THE COURT:     Sure.    Mr. Punsky, would you come

   11    forward and approach the podium there, sir.                Would you

   12    state your name for the record.

   13               MR. PUNSKY:     Steve Punsky, P-u-n-s-k-y.

   14               THE COURT:     Yes, sir.

   15               MR. PUNSKY:     Well, I would like to talk to you

   16    about Mr. Kilmartin who is my -- a good friend.

   17    Recently I had a -- somewhat of an accident, and got a

   18    little bit out of control, and found myself with

   19    Mr. Kilmartin, and he helped me out quite a bit.                  I was

   20    going to write you a letter.           But I thought no, I am

   21    going to come in and look at you right in the eye and

   22    tell you that he is a great man.            The only problem is

   23    the depression sits in.          And I want to -- I want to

   24    elaborate on it a little bit.

   25          I have it with my son, my wife, her whole side of
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 9 of 89   PageID #: 3068
                                                                                   151




    1    their family, and it is pretty serious, you know.                   And,

    2    like I said, he is -- he is a brilliant man.                 Probably a

    3    little bit smarter than I am, but -- maybe not.                  And I

    4    told him I would be here for him, and I -- I hope that

    5    you could take that in consideration when you are

    6    sentencing him that he is a good man, that he suffers

    7    from the -- the depression a little bit too much, you

    8    know.    Like I said, I seen it.          My wife, my kids.         Came

    9    out in my sons and it just ruins their lives.

   10           And I am going to tell you he said something to me

   11    one day, he said what are you going to give up now?

   12    I'll never forget that sentence because I heard it once

   13    before, and I figure I owe him a bunch of gratitude for

   14    that.

   15           And I didn't mean to interrupt your courtroom, but I

   16    am the kind of guy when I want to say something I have

   17    to say it, you know, and thank you for listening to me.

   18               THE COURT:     All right.      Well, thank you very

   19    much for coming here, Mr. Punsky.             I appreciate your

   20    willingness to stand up and tell me what you know.

   21               MR. PUNSKY:     Yeah.     Like I said, he is a good

   22    man.    Thanks.

   23               THE COURT:     Okay.

   24               MR. MERRILL:      Thank you, appreciate it.

   25               THE COURT:     So, what's next?
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 10 of 89   PageID #: 3069
                                                                                    152




     1               MR. MERRILL:     I believe now we're at the point

     2    where Mr. Frank said that we're ready for the arguments

     3    of counsel and the allocution of Mr. Kilmartin.

     4               THE COURT:     Okay.    All right.     Mr. Kilmartin, as

     5    a defendant before the Court for determination and

     6    imposition of sentence, you have a constitutional right

     7    to address the Court at this time.            I want you to know,

     8    sir, that I have received your letter, and that has been

     9    marked and admitted into evidence; but you have a right

    10    to tell me anything you want me to know in addition to

    11    the letter, and you have a right obviously also not to

    12    say anything.      It is up to you.

    13         Do you have anything you would like to say to me at

    14    this time, sir?

    15               THE DEFENDANT:      Yes, Your Honor.

    16               THE COURT:     Okay.    Why don't you place the

    17    microphone right near you so we can pick you up, sir.

    18               THE DEFENDANT:      Your Honor, I wanted to

    19    apologize first for the Court for having to oversee this

    20    drawn out process for something that was a result of my

    21    pure just stupidness, and I am disgusted with myself.                      I

    22    am disgusted with the whole situation.              I am disgusted

    23    at what I did to the fraud victims and what I put them

    24    through.     I am disgusted what I have done to my kids and

    25    put them through.       Anybody that knows me knows that I am
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 11 of 89   PageID #: 3070
                                                                                    153




     1    not a malicious person, and this was totally out of

     2    character.

     3           If you read the e-mails, then you will know that

     4    there was no malice intended.           Him and I -- the victim

     5    and I that we shared a common belief, and that was that

     6    we couldn't take what society was doling out anymore,

     7    and that the best possible way to get out of it was to

     8    do what we spoke about and what -- what he eventually

     9    did.

    10           But I am -- I would like to say that this Court did

    11    me no favors at all when it took the death penalty off

    12    the table, and if it truly feels that I killed somebody

    13    it shouldn't have taken the death penalty off.                 It -- it

    14    runs averse to the whole process.            And I have had

    15    three-and-a-half years to think about this, and rotting

    16    in prison for years isn't going to help the situation.

    17           I have been rotting for 10 years now, and that has a

    18    lot to do with what took place.           You can't ostracize

    19    people and expect them to function normally.

    20           I am not proud of the grounds for this sentencing,

    21    but it is something you are born with and you have no

    22    choice in the matter.        And once again I would just like

    23    to apologize pretty much for everybody.              Thank you.

    24              THE COURT:      Thank you.     Mr. Kilmartin, I just

    25    want you to know -- because I think you may be under a
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 12 of 89   PageID #: 3071
                                                                                    154




     1    misapprehension -- the decision on the death penalty was

     2    not my decision.       It is not the Court's decision.

     3    That's the prosecutor's decision.            So if you are

     4    thinking about the Court as the judicial system, that's

     5    a fair comment; but I didn't have anything to do with

     6    whether or not the Government would proceed with the

     7    death penalty.      That was the decision made by the

     8    Department of Justice itself.           Just so you understand.

     9              THE DEFENDANT:       Your Honor, if they truly

    10    believe I killed somebody, they shouldn't have done

    11    that.    They -- they shouldn't have done -- they didn't

    12    do me any favors by doing that.           And there is not a

    13    person in this courtroom right now that won't admit

    14    Andrew Denton killed himself.           It can't -- it can't be

    15    both.    You can't kill somebody that killed them self.

    16    It is common sense.        Any reasonable person will agree

    17    with that.     That's all I've got to say.           Like I said, I

    18    am totally disgusted.

    19              THE COURT:      All right.     Thank you.       Mr. Frank,

    20    would you like to be heard on sentence?

    21              MR. FRANK:      Thank you, Your Honor.          Your Honor,

    22    I would like to start by addressing Dr. Carlyle Voss's

    23    testimony, and I think the bottom line there is that I

    24    don't believe that either his opinion or his testimony

    25    deserves much credit.        I don't think that he is an
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 13 of 89   PageID #: 3072
                                                                                    155




     1    even-handed analyst.

     2         About the only part of his testimony that I credit

     3    is his testimony that the quality of his opinion depends

     4    upon the quality of the information upon which it was

     5    based, and by that measure his opinion is not worth

     6    much.

     7         I mean in particular he claimed that it was

     8    important to obtain information about Mr. Kilmartin's

     9    state of mind at the time of these offenses, and he

    10    criticized the doctors at Fort Devens for relying on

    11    information obtained or provided by the U.S. Attorney's

    12    Office; but that information was information --

    13    contemporaneous information about Mr. Kilmartin's state

    14    of mind at the time of these offenses.

    15         Most especially that information included the

    16    complete records of Riverview Psychiatric Center where

    17    Mr. Kilmartin was confined and later supervised as he

    18    was engaged in these criminal activities.

    19         I can't imagine there being much better

    20    contemporaneous information about a person's state of

    21    mind than that.       And it appears that Mr. -- Dr. Voss

    22    made no effort to review that material even though the

    23    defense had it.       I mean he did apparently review one

    24    progress note by Dr. Manin because I think the

    25    Government had pointed it out in some of its filings
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 14 of 89   PageID #: 3073
                                                                                    156




     1    which was a progress note with respect to a meeting

     2    between Mr. Kilmartin and Dr. Manin, his supervising

     3    psychiatrist at Riverview, days after Mr. Denton had

     4    killed himself with the cyanide that Mr. Kilmartin

     5    provided, and just was remarkable in the way that it

     6    described Mr. Kilmartin's state of mind at that point in

     7    time which -- which, again, is -- is highly relevant.

     8         And beyond that, Your Honor, Dr. Voss did not make

     9    any effort to review the trial transcripts which

    10    included transcripts of testimony of Mr. Kilmartin's

    11    victims.     Again, people who dealt with him at the time

    12    that these crimes were committed.

    13         Really Dr. Voss didn't do much more than interview

    14    Mr. Kilmartin himself whom even Dr. Voss had to

    15    acknowledge might not be the most reliable reporter and

    16    who repeatedly lied to him about significant events in

    17    the history of -- of these offenses such as whether he

    18    actually mailed cyanide to Andrew Denton.

    19         Dr. Voss claimed to be objective, yet he would not

    20    ask Mr. Kilmartin the obvious questions because Dr. Voss

    21    said he didn't want him to incriminate himself or didn't

    22    expect him to tell the truth.

    23         Alternatively he explained away inconvenient facts

    24    in the record such as that progress note by Dr. Manin

    25    testifying that well of course Mr. Kilmartin had the
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 15 of 89   PageID #: 3074
                                                                                    157




     1    wherewithal to -- to "hold it together" I think was the

     2    phrase that -- that Dr. Voss used for the short time of

     3    that interview and say self-serving things, things that

     4    -- that -- that Mr. Kilmartin knew would -- would

     5    continue his -- his community placement at -- at

     6    Riverview.     So I -- I -- the bottom line is I don't

     7    think that Dr. Voss's testimony or opinions amount to

     8    much in this case.

     9         And then beyond that, Your Honor, this case I think

    10    has been going on for almost five -- five years,

    11    four-and-a-half years since we filed the -- the original

    12    charges.     I don't know how much there is left to say.

    13         I think the bottom line is I don't think there is

    14    much of redeeming value about Mr. Kilmartin.                I mean I

    15    know that Mr. Punsky has stood up on his behalf.                  I know

    16    that others, such as his wife and brother-in-law and

    17    cousin and aunt, all say that he is a -- a good man, a

    18    good husband, a good father, a hard worker; but that is

    19    not the impression that I get from the investigation and

    20    the record in this case.

    21         I mean beginning with it appears that we have, you

    22    know, a person who had a significant substance abuse

    23    problem which caused him to lose touch with, I think,

    24    reality and control and frequently get aggressive and

    25    hurt people.      And his conduct here certainly was
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 16 of 89   PageID #: 3075
                                                                                    158




     1    criminal, malicious, and, beyond that, despicable and

     2    contemptuous of the law.

     3           I mean Mr. Kilmartin sought out and picked upon the

     4    most vulnerable people he could find.             I mean people who

     5    were depressed to the point of suicide.              Who were so

     6    determined to end their lives that they were looking for

     7    cyanide online.       And he went on to kill one of them not

     8    out of any sense of mercy but only, I think, because

     9    that person, Andrew Denton, had the temerity to complain

    10    to the authorities about him.           That's when he sent

    11    cyanide to Andrew Denton.          The first time he sent him

    12    Epsom salts, like everyone else, because he was enjoying

    13    tormenting him.

    14           And, of course, the contempt for law.             I mean it

    15    isn't just tampering with the witness.              Which is what he

    16    did, he didn't want Mr. Denton to be a witness against

    17    him.    But we have a history of obstruction of justice in

    18    this case which goes back to the very beginning of the

    19    criminal activity here and which the Government has laid

    20    out in detail.

    21           You know, the -- the -- the effort that he, his

    22    estranged wife and his brother-in-law made to obstruct

    23    justice in a pending shoplifting case is remarkable and

    24    again refutes any -- any suggestion that Mr. Kilmartin

    25    is anything other than malicious.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 17 of 89   PageID #: 3076
                                                                                    159




     1         He was convicted on the basis of overwhelming

     2    evidence.     He is still not being honest about his guilt

     3    or his drug use.       He still can't account for 95 grams of

     4    potassium cyanide, and we're talking hundreds of lethal

     5    doses of potassium cyanide, and he continues to blame

     6    others for his situation.          Beginning with his knee

     7    surgeon but continuing most recently, in his letter to

     8    the Court, blaming his attorneys on giving him bad

     9    advice about pleading not guilty by reason of insanity

    10    to the assault of Henry Noring which is why he was at

    11    Riverview, about his attorney in the trial in this case

    12    for being ill-prepared in this case, about Riverview

    13    retaliating against him.         Of course his -- his

    14    criminality predated his -- his stay at Riverview.

    15    Blaming Spring Harbor for releasing him too early.

    16    Blaming the decedent, Andrew Denton in this case, for

    17    taking him down.       Blaming mental illness.

    18         But there is ample evidence in this case, Your

    19    Honor, that he fully appreciated the wrongfulness of his

    20    conduct and that he was capable of controlling his

    21    conduct and acting in a goal-oriented fashion when it

    22    suited him.     And I am thinking especially of obstructing

    23    justice in the pending shoplifting case which just was a

    24    remarkable, concerted, and protracted effort on his part

    25    coupled with his estranged wife and his brother-in-law.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 18 of 89   PageID #: 3077
                                                                                    160




     1         And, again, we -- we have laid that out how he

     2    shoplifted the Preparation H because he couldn't get the

     3    medicine he was getting at Riverview for free to treat

     4    his hemorrhoids, about how he got caught red-handed

     5    stealing Preparation H at the Dollar Store in Augusta,

     6    how he falsely denied it, how he orchestrated a false

     7    alibi because he didn't want to lose his newly-won

     8    freedom from -- from Riverview on community confinement,

     9    how he deceived the supervising court supervising that

    10    commitment, how he hid his -- his -- his shoplifting

    11    from his treatment team until he was forced to

    12    acknowledge it.       And all the while I mean he is -- he is

    13    forming this -- this plan to -- to take advantage and --

    14    and torment depressed and suicide people he is meeting

    15    online.

    16         I mean and the facts of that again bespeak an

    17    appreciation of the world and how to navigate it.                  I

    18    mean how he is able to -- to buy cyanide which is a

    19    pretty tightly regulated substance, how he is able to

    20    circumvent and figures out the rules there and figures

    21    out how to circumvent that and get it delivered to

    22    himself, how he uses a false return address on his

    23    dealings with -- when he mails Epsom salts to his fraud

    24    victims, all the way through his e-mail correspondence

    25    with Andrew Denton when he is asking Denton to destroy
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 19 of 89    PageID #: 3078
                                                                                     161




     1    evidence of their interaction before killing himself

     2    after he sends him real cyanide.

     3         Again, I -- I -- I wouldn't be surprised -- I am not

     4    an expert in these matters -- if -- if Mr. Kilmartin's

     5    problems don't trace back to voluntary use of cocaine

     6    years ago.     I mean I suspect that that underlies a

     7    number of his earlier problems like his insomnia, his

     8    delusions and hallucinations, his paranoia, the bar

     9    fights, the involuntary commitment, the suicide

    10    attempts.

    11         But the bottom line is that in this case -- and I

    12    don't think it was primarily money, I think it was

    13    primarily spite -- he -- he tormented and defrauded

    14    vulnerable, depressed, and suicidal persons, and he

    15    intentionally killed one of them, and I think it does

    16    warrant the harshest penalty.           It doesn't get much worse

    17    than that.     That's all I have.

    18              THE COURT:      Thank you very much.           Mr. Merrill.

    19              MR. MERRILL:      Your Honor, preliminarily I just

    20    want to state there is absolutely no evidence in the

    21    Government's exhibits, specifically 30 or 31, that

    22    suggests that either Deb Kilmartin or John Ruminski ever

    23    discussed with Sidney Kilmartin what they were going to

    24    do to help him with the -- the theft of the Preparation

    25    H.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 20 of 89   PageID #: 3079
                                                                                    162




     1         What Deborah Kilmartin testifies about in Exhibit 30

     2    is that she knew that Mr. Kilmartin was petrified that

     3    as a result of this charge he may have to go back to

     4    Riverview, and because of that she took it upon herself

     5    to lie about what happened and get her brother, John

     6    Ruminski, involved in it.          And she even testified in the

     7    Grand Jury that John Ruminski wasn't doing it for Sidney

     8    Kilmartin, he was doing it to help his sister, Deborah

     9    Kilmartin, because of the fact that she had lied.

    10         So there is absolutely no evidence to suggest that

    11    this was some conspiracy involving my client or that it

    12    rises to obstruction of justice on my client's part.

    13         And I would -- I would assume that if the county

    14    prosecutor believed that, they wouldn't have offered a

    15    filing and a fine to resolve this charge.                So I

    16    vehemently disagree with the Government's assertion that

    17    this amounts to obstruction of justice on the part of my

    18    client.

    19         Secondly, I also disagree with Mr. Frank.                  Dr. Voss

    20    testified here, and he is the one doctor in this case

    21    that has dealt with my client for the longest period of

    22    time, and he hasn't done it in a doctor-patient

    23    relationship.      He was not a treating psychiatrist for my

    24    client.    He was an evaluator.         And that makes a world of

    25    difference, Your Honor, because he doesn't have a dog in
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 21 of 89   PageID #: 3080
                                                                                    163




     1    the fight.

     2         The first evaluation done in 2008 was a Stage II

     3    evaluation that he did for the Court.             He -- he didn't

     4    represent the prosecutor.          He didn't represent

     5    Mr. Kilmartin.      He was asked by the Court to do a Stage

     6    II evaluation, and he did one.           And he indicates in the

     7    Stage II evaluation -- and this is in the Exhibit 2 --

     8    diagnosis psychotic disorder not otherwise specified in

     9    remission.

    10         And I just want to take a moment, Your Honor, I am

    11    sure the Court is aware, when -- when someone suffers

    12    from certain psychiatric illnesses the scientific

    13    construct is such that when we say somebody is in

    14    remission it is not saying that person is cured.                  It

    15    just means that the symptoms aren't at the surface level

    16    at that time.      So he is basically giving him a major

    17    mental illness of psychiatric disorder not otherwise

    18    specified.

    19         And, if you recall, Mr. Frank was surprised because

    20    he thought that that was the basis for the not

    21    criminally responsible verdict in that case, and as Dr.

    22    Voss testified no one ever asked him.             He prepared the

    23    report, and he was never -- never asked to testify.

    24    Never gave his opinion in court.

    25         Apparently the prosecutor and the defense attorney
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 22 of 89   PageID #: 3081
                                                                                    164




     1    at that time got together and agreed that on the basis

     2    of the report they would agree that he was not

     3    criminally responsible for that episode, but Dr. Voss

     4    never testified.       He was never called to testify.              But

     5    his report is there that in 2008 there is a major mental

     6    illness.

     7         Jim Billings then retains him in 2015 to do a second

     8    evaluation.     Not treatment, but evaluation.             That's

     9    Exhibit 3.     And there he finds that the diagnosis is

    10    bipolar disorder with history of both manic and

    11    depressed states with psychotic features.                Again, not

    12    somebody that's got a run-of-the-mill mild psyche --

    13    mental illness but somebody that is suffering from a

    14    major mental illness.

    15         And then I asked Dr. Voss to do a third evaluation

    16    in January of this year.         And his diagnosis there -- and

    17    this is Exhibit 4 and I am at page four -- he is

    18    basically saying major mental illness, schizoaffective

    19    disorder with bipolar features on bi -- or bipolar

    20    disorder.     Nuances of diagnosis are not important.

    21         And he exhibited -- what can be established is that

    22    there were episodes of excessive energy with racing

    23    thoughts, et cetera, reflection -- reflecting a manic

    24    phase, but depression is much more of a problem for

    25    Sidney Kilmartin.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 23 of 89   PageID #: 3082
                                                                                    165




     1           And then he goes on to indicate talking about what

     2    was going on at the time of the events leading up to the

     3    death of Mr. Denton.        And he talked about the fact that

     4    he read the e-mails, and I am going to get to in a

     5    moment, and he talked about the fact that what was

     6    happening to Mr. Kilmartin at this time was he was

     7    decompensating mentally.         He was sliding into a

     8    depression.

     9           He said when he was moved into a house in

    10    Manchester, still under the purview of Riverview, and as

    11    a matter of fact technically, as Dr. Voss testified,

    12    Mr. Kilmartin is still a ward of the state.                And

    13    whatever happens here today, and whatever sentence he

    14    gets, when that sentence is completed he will still be a

    15    ward of the state.        He will still be under the control

    16    of the State of Maine because of the not criminally

    17    responsible back in 2008.          He has never been fully

    18    discharged or terminated from Riverview.

    19           But Dr. Voss goes on to say he moves into the

    20    apartment in Manchester, he felt isolated, alone, and

    21    had a recurrence of severe depression.              He withdrew from

    22    contact.     He neglected his personal care.             He stopped

    23    seeing his family.        He quit going to work and lost his

    24    job.    He developed thoughts that he wanted to die.                He

    25    researched ways on the Internet that would be the least
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 24 of 89   PageID #: 3083
                                                                                    166




     1    painful and most effective in taking his life and

     2    identified potassium cyanide as the best choice.                  He

     3    learned ways he could obtain potassium cyanide for

     4    industrial purposes and was successful in getting about

     5    a hundred grams sent to a mailbox reported to be for a

     6    company that had a legitimate use.            That was the jewelry

     7    company that -- that Mr. Kilmartin created.

     8           He said during this time Mr. Kilmartin also went on

     9    websites for people with suicide impulses and questions.

    10    He advertised he has cyanide he would provide people

    11    with for about $250.        He had a number of people contact

    12    him.    He responded by mailing them Epsom salts.               He had

    13    no income and said he did it for money.              He may have

    14    made about $2,500.

    15           One of the people that he contacted was Andrew

    16    Denton.    And, again, Dr. Voss reviews those e-mails and

    17    suggests that you have two people here that are well

    18    acquainted with suicide.         You have Mr. Kilmartin who at

    19    an earlier point in his life was so depressed that he

    20    takes an entire bottle of Zyprexa and washes it down

    21    with a pint of antifreeze, and, as Dr. Voss testified,

    22    he is surprised that he even sur -- that he even

    23    survived that.      But it wasn't what some people think an

    24    attempted suicide is a cry for help because, as Dr. Voss

    25    said, he did it in an isolated place where no one would
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 25 of 89   PageID #: 3084
                                                                                    167




     1    find him meaning he wanted to die.

     2         Then you have Andrew Denton who had tried several

     3    times to commit suicide.         Ways that were new to me, but

     4    this idea of wrapping yourself up in nicotine or

     5    caffeine-soaked or nicotine-soaked things so that it

     6    could get inside of your skin to kill you.                Not

     7    successful, but showing you the extent to which they

     8    were willing to go to end their lives.

     9         And if I could just pull out Exhibit 6 here, Your

    10    Honor.     Again, these were exhibits at the trial.               And

    11    they begin on December 7th and they go until December

    12    15th of 2012.      And what they talk about is that

    13    Mr. Denton basically says, look, maybe the other people

    14    are afraid to complain because they don't want people to

    15    know that they are trying to commit suicide.                I don't

    16    care, I want out of this life.           So you ripped me off, I

    17    am going to report it to the FBI unless you tell me

    18    what's going on.

    19         But if you read the e-mails the first one which is

    20    December 7th of 2012 at 6:28 p.m.            I am covering up for

    21    you -- this is Andrew Denton to -- to Skip Martin who is

    22    Mr. Kilmartin.      I am covering up for you this end.              If I

    23    get a reply by Monday I will start firstly by filing

    24    with the FBI online form.          I have printouts from where

    25    you are.     I know your e-mail address.          I will go on the
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 26 of 89   PageID #: 3085
                                                                                    168




     1    line, I will tell everybody you ripped them off.                  I

     2    really do not want to be here, I have had enough.                     I

     3    have nothing to lose, and while I am here I will do my

     4    best to see that you get what's coming to you.

     5         And then you continue to the next page Mr. Kilmartin

     6    asks him for his address and suggests to him that there

     7    must have been something wrong with the sample that he

     8    gave him.     And then Andrew Denton Saturday, December

     9    8th, at 5:24 p.m., he finds out that Mr. Kilmartin is

    10    thinking of committing suicide and he goes why are you

    11    planning to take it, are you ill, more important when,

    12    please answer, thanks.         And they start talking about the

    13    fact that they are both wanting to end their life.

    14    Mr. Kilmartin because he thinks he is going to have to

    15    go back to Riverview as a result of the Preparation H

    16    episode.     Mr. Denton because of the fact that apparently

    17    the only thing that was keeping him around was his

    18    girlfriend, and when she died that was the last straw

    19    for him, and he -- and he just wanted out in any way,

    20    shape or form.

    21         And how do we know this?          If -- if we look at some

    22    of these e-mails, he tells Mr. Kilmartin how lucky he is

    23    because in the United States you have easy access to

    24    guns which in England they do not, but he was saying

    25    this would be so much easier if I had the things that
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 27 of 89   PageID #: 3086
                                                                                    169




     1    you do.

     2         Mr. Kilmartin even suggests to him hey I will give

     3    you the name of Capricorn Industries, you can get the

     4    stuff yourself, and, again, Mr. Denton says would that

     5    it were that it would be that easier here, but they --

     6    they make us have anonymous PO boxes.             I wouldn't be

     7    able to do it, they monitor everything.

     8         The two of them are having this conversation about

     9    how they can each end their lives.

    10         Mr. Denton says -- and this is his e-mail of Sunday,

    11    December 9, 2012, at 10:01 p.m.           Hello, Skip, by what

    12    you said last night it sounds like you use your phone

    13    for the Internet.       I have done a very large e-mail that

    14    would require you using a laptop or computer.                 If you

    15    have access to one, I will send it to you.                It is far

    16    too large for a phone.         It contains attachments.           I can

    17    appreciate that you sent what you had got in good faith.

    18    I don't blame you anymore.          You sound like a decent sort

    19    of person.     I am sorry for doubting you.

    20         Perhaps no one else complained as they have -- have

    21    it as a last resort and have not got around to using it.

    22    They could have taken it as a cry for help and are

    23    pleased to still be here, who knows?             Me, on the other

    24    hand, I did take it, and I was very, very mad,

    25    disappointed, and extremely angry so I decided to set
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 28 of 89   PageID #: 3087
                                                                                    170




     1    things in motion next evening before you got back to me.

     2    I am trying to get things stopped.            I have add it on my

     3    complaint form that I have contacted you and resolved my

     4    issues with you and no longer wish to pursue my

     5    complaint.     That's all I can do at this stage.              I will

     6    keep you informed if they get back to me.

     7         I appreciate you giving me the supplier's info and

     8    how you got your supply.         I cannot do it that way over

     9    here as we have a scheme run by our post office called

    10    PO box number.      It keeps you anonymous.          They have your

    11    name but nothing else.         As far as I am aware, UPS don't

    12    offer a service like yours over here.

    13         The sites I can buy the stuff in the UK one claims

    14    purity 99 percent and charges about 350 per kilogram

    15    delivered in a metal canister, another makes no claims

    16    as to purity and charges about $20 for a kilogram

    17    delivered in a plastic tub.          I think your supplier might

    18    be like the last one of my examples.             If you can get

    19    hold of the genuine chemical, I would appreciate you

    20    sending me some.

    21         I did find an example of someone surviving, it said

    22    they had a very low acidity level in their stomach.                   I

    23    have also read that if you drink 10 teaspoons of apple

    24    cider vinegar it increases the hydrochloric acid in your

    25    stomach.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 29 of 89   PageID #: 3088
                                                                                    171




     1         And then they go on and exchange several other

     2    e-mails about what's the most effective way to maximize

     3    the -- the use of the potassium cyanide.

     4         And -- and then he basically said when is -- when

     5    are you going to send it, and they talked about the fact

     6    that -- Mr. Denton tells Mr. Kilmartin, this is on

     7    December 9, 2012, 11:16 p.m., I don't know if you have

     8    looked into a site called the "Alternative Suicide

     9    Holiday".     It gave you very good and descriptive

    10    information where you can get things, et cetera.                  Yes,

    11    it got banned, but if you look hard enough some people

    12    have hidden pages on the Internet.

    13         Whatever you do, don't waste money on sleeping

    14    pills.    The modern day ones are not lethal no matter how

    15    many you take.      The best bet for you would be a visit to

    16    a Mex -- to visit to Mexico there is a drug called

    17    Nembutal that works.        It has been banned all over the

    18    world because of the amounts of people it has killed.

    19    The Mexicans are trying to get it banned.                Money talks.

    20    You have to go to a veterinary practice and barter.                   You

    21    could drive there.        You are lucky living in the USA, you

    22    can get ahold of firearms real easy.

    23         Just got your new e-mail while writing this, you

    24    don't want to know just yet.           If you are anything like

    25    me you would worry, and I might have gotten things
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 30 of 89   PageID #: 3089
                                                                                    172




     1    stopped.     I hope I have, but you have got to realize I

     2    have attempted to take my life at least four times and

     3    the mental health service here are on my case.                 There is

     4    a limit to how many times I can have a go before they do

     5    something.     Each and every time I don't succeed I regret

     6    still being here.       I thought great now it is certain

     7    with what I have got.        Look up my name on the Internet,

     8    "Andrew Denton missing Hall U.K." I have wasted around

     9    $2,000 on failed attempts.          I have run out of money and

    10    patience so I was no pleased at all, to say the least,

    11    when my last attempt failed.

    12         And continuing at 11:51 p.m. on that same Sunday,

    13    December 9, 2012, over here they believe in not locking

    14    you away unless they have no choice.             They had me in two

    15    mental health units over four months.             Now they are

    16    trying to change my way of thinking to make me feel my

    17    life has a purpose.        I am a nonbeliever and my life is

    18    mine to do with as I wish.          I don't want it.        I have had

    19    enough and at some point I will get what I want.                  Only I

    20    know how life is for me.         Anyway, it is nearly midnight

    21    here, so I will end now.         I will send you an e-mail to

    22    -- marked urgent please send it ASAP, it will be news of

    23    what has happened regarding the complaint I filed.                  Good

    24    night.     And then it continues on.

    25         And we know that Mr. Kilmartin thereafter mailed
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 31 of 89   PageID #: 3090
                                                                                    173




     1    potassium cyanide to Mr. Denton.            And not the day that

     2    he received it, not the next day, but two weeks later, I

     3    believe on New Year's Eve, he takes it and is finally

     4    successful in committing suicide.

     5         That, Your Honor, is not a premeditated murder as

     6    the presentence report suggests.

     7         More importantly, and the significance of what Dr.

     8    Voss is testifying about and what I had mentioned last

     9    time that we were here, is that Count 14 says that

    10    Mr. Kilmartin killed Andrew Denton.             It doesn't say he

    11    murdered Mr. Denton.        And therein lies the rub.

    12         I cited in my objections to the presentence report a

    13    quote by Justice Frankfurter in 1952 in Leland versus

    14    Oregon where he expresses concept of a mental state more

    15    graphically. "A muscular contraction resulting in a

    16    homicide does not constitute murder.             Even though a

    17    person be the immediate occasion of another's death, he

    18    is not a deodand to be forfeited like a thing in the

    19    medieval law.      Behind a muscular contraction resulting

    20    in another's death there must be culpability to turn

    21    homicide in to murder."         Leland versus Oregon 343 U.S.

    22    790, 803 (1952).       It was the dissenting opinion.

    23         And what that basically means, if you listen to what

    24    Dr. Voss says, is that if Mr. Kilmartin's mental state

    25    has been altered because of his depression so that his
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 32 of 89   PageID #: 3091
                                                                                    174




     1    reality is altered, that he is not perceiving reality

     2    the way you might or I might or Mr. Frank might because

     3    of the mental illness, that impacts his intent as to

     4    what he is doing.

     5               THE COURT:     How -- how do I square that with the

     6    jury verdict?

     7               MR. MERRILL:     Because the -- the jury verdict

     8    said that he was trying to tamper with -- he killed him

     9    in order to tamper with him, and I am suggesting to the

    10    Court --

    11               THE COURT:     The verdict is wrong.

    12               MR. MERRILL:     Well, I -- I am saying there are

    13    -- I think there is a -- there is a very good

    14    possibility that the -- the jury compromised on 14 and

    15    15.   Because you can't really square how he can be not

    16    guilty of 15 but guilty of 14, or vice-versa.                 They are

    17    both aimed at trying to prevent somebody from testifying

    18    against you.

    19               THE COURT:     No, I -- I see them as different.                I

    20    see 15 as being retaliation for past action and 14 as

    21    being an attempt to prevent future action.

    22               MR. MERRILL:     But that --

    23               THE COURT:     I think it is pretty clear.

    24               MR. MERRILL:     -- that is belied by the e-mail.

    25               THE COURT:     Well, let me -- you can't talk over
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 33 of 89   PageID #: 3092
                                                                                    175




     1    me --

     2              MR. MERRILL:      I'm sorry, I apologize.

     3              THE COURT:      -- Mr. Merrill.       The -- the

     4    difference here to be -- seems to be quite clear to me.

     5    I -- I -- I think the jury could rationally say that he

     6    wasn't retaliating against him for what he had done in

     7    the past but he didn't want him to be out there

     8    potentially going to law enforcement and reporting on

     9    him because he feared going back to jail or going back

    10    to a mental institution.

    11              MR. MERRILL:      Except that he already told him,

    12    in one of the e-mails that's in Exhibit 6, that his

    13    matter got resolved.

    14              THE COURT:      Right, but that's --

    15              MR. MERRILL:      He wouldn't be joining him on this

    16    trip.

    17              THE COURT:      Right, but that's a -- the argument

    18    you are making strikes me as being a closing argument to

    19    the jury as to whether or not they should have found him

    20    responsible under Count 14, but they did find him

    21    responsible under Count 14 beyond a reasonable doubt.

    22         I have to accept the verdict for purposes of the

    23    sentence here today.        I can't not accept the verdict.                I

    24    have to give it appropriate deference.

    25         You -- you have a different argument which is I
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 34 of 89    PageID #: 3093
                                                                                     176




     1    think under the guidelines and under Section 3553(a) I

     2    am certainly allowed to take into account his mental

     3    situation, his mental illness, Dr. Voss's view of his

     4    mental illness, the records on his mental illness.                   I am

     5    -- I am allowed to do all of that.            But I can't do what

     6    you are suggesting that I should do, and that is to defy

     7    the jury verdict, I don't think, unless you think I can.

     8    And if you think I can, you can tell me why you think I

     9    can; but I -- I don't think I can.

    10              MR. MERRILL:      I am not asking the Court to

    11    ignore the jury verdict.         I understand at this stage we

    12    have to accept it.        But what I am saying --

    13              THE COURT:      How -- how does your argument then

    14    -- assume the jury verdict, assume I have to accept the

    15    jury verdict and I have to sentence him based on what

    16    the jury found.       Assume that's the case.            How does your

    17    argument -- where is the light between the verdict and

    18    your argument?

    19              MR. MERRILL:      The light is that what's driving

    20    this train is not Count 14.          Count 14 doesn't get him to

    21    a life sentence.       It is mailing injurious items

    22    resulting in death.        Count 14 wouldn't -- wouldn't

    23    result in a life sentence under the guidelines.                  That's

    24    not what's driving the bus here.            What's driving the bus

    25    is Count 1, mailing injurious items resulting in death.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 35 of 89   PageID #: 3094
                                                                                    177




     1         That's why we have a guideline where it is saying

     2    life imprisonment.        It is not based upon Count 14, it is

     3    based upon Count 1.        And -- and what -- what I am trying

     4    to say is the count says he killed Andrew Denton.                  I

     5    accept that.      The jury said he killed him.            What I am

     6    saying it wasn't a premeditated murder which is what

     7    probation found under the statute that applies to 1716.

     8              THE COURT:      Well, you know, I -- I have a great

     9    deal of respect for you, Mr. Merrill, but I -- I am

    10    finding it hard to square the argument that you are

    11    making here today.        It says Count 14, which is the

    12    witness tampering resulting in death, has a -- a

    13    potential penalty under the statute of death or life

    14    imprisonment.      It is a Class A felony.          And it just

    15    strikes me that -- I am just suggesting to you the

    16    better argument may not be to try and attack the jury

    17    verdict straight on because I just don't think it gets

    18    you very far, and I think that is really what you are

    19    doing.

    20         I -- I am allowed under the statute, and I think it

    21    is proper for me both under the guideline and under the

    22    statute, to consider the history and characteristics of

    23    the defendant.      And that includes his long history of

    24    psychological problems, his -- the fact that he was not

    25    criminally insane for this brutal assault on an
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 36 of 89   PageID #: 3095
                                                                                    178




     1    85-year-old man, the fact that he spent so long in -- at

     2    Riverview, the fact that he was out from Riverview under

     3    conditions that were very, very difficult for him.

     4         I can consider all of that; but what I can't do is

     5    what you are trying to get me to do, and that is to say

     6    well he really didn't intend to kill Mr. Denton.                  That

     7    was determined by the jury in Count 14.

     8         I instructed the jury about the concept of knowing,

     9    and the high standard for knowing, and they found that

    10    he knowingly killed Mr. Denton.           So I can't erase that

    11    and pretend that the jury didn't find that.                That's what

    12    they found.

    13              MR. MERRILL:      And --

    14              THE COURT:      So I am suggesting to you a way of

    15    making the argument that I think is appropriate; but I

    16    think your argument, which asks me basically to

    17    undermine the jury verdict, the way I read it, I -- I

    18    just don't think I can go there.

    19              MR. MERRILL:      I -- I don't mean to suggest that

    20    we don't accept the jury verdict, but we have got a

    21    mountain of psychological evidence that the jury never

    22    got to hear because the Government basically said that

    23    the day that Mr. Kilmartin withdrew his insanity defense

    24    there could be no discussion about his mental health,

    25    and I think that what I am trying to say is that it
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 37 of 89   PageID #: 3096
                                                                                    179




     1    impacts his intent in everything that he did.

     2         So, yes, the jury found that based upon the evidence

     3    they had, but they didn't get to hear anything about

     4    Mr. Kilmartin's mental state.           And that's -- that's

     5    something that will be fleshed out on appeal, but I do

     6    think it is something the Court can take into

     7    consideration.

     8               THE COURT:     Well --

     9               MR. MERRILL:     And I --

    10               THE COURT:     -- are -- you can't -- so, Mr.

    11    Merrill, I don't recall, during the course of the trial,

    12    the defense suggesting that evidence should be brought

    13    to bear regarding his psychological condition.                 I don't

    14    recall Dr. Voss being offered as a witness.                I don't

    15    recall -- well, Mr. Kilmartin has a right not to

    16    testify.     He chose not to testify, that's his right; but

    17    he didn't alternatively take the stand and explain his

    18    mental condition.       We had no witnesses at trial offered

    19    by the defendant who presented this history of mental

    20    troubles that has been revealed.            I can't go back and

    21    retry the case at the time of sentencing.

    22               MR. MERRILL:     I am not asking you to retry the

    23    case, Your Honor.

    24               THE COURT:     What are you -- what are you asking

    25    me to do?
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 38 of 89   PageID #: 3097
                                                                                    180




     1              MR. MERRILL:      I am asking you --

     2              THE COURT:      Are you saying that if I -- that I

     3    should calculate in the risk that the verdict will be

     4    flipped on appeal for purposes of imposing a sentence?

     5    Because that seems to me to be not a proper argument.

     6              MR. MERRILL:      No.    What I am suggesting is that

     7    when you -- you read the cases and the -- and the Court

     8    basically said we're in uncharted territory here because

     9    the statute doesn't specifically say it applies to

    10    assisted suicide, okay, that -- that's Count 1, 1716.

    11    It doesn't specifically say that, and yet we have a case

    12    here that but for the fact that the U.S. mails were used

    13    we wouldn't be here --

    14              THE COURT:      Well, fine, well --

    15              MR. MERRILL:      -- and so I am --

    16              THE COURT:      -- you know, and raise that

    17    argument -- and I am sure you will.             Raise the argument

    18    to the First Circuit Court of Appeals.

    19              MR. MERRILL:      I agree, but I am saying --

    20              THE COURT:      But don't make that argument, don't

    21    say well, Judge, you should alter your sentence based on

    22    the -- the merits of the underlying verdict.                I don't

    23    think that's correct.        We have to assume the verdict

    24    today.

    25         If you are right, the First Circuit Court of Appeals
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 39 of 89   PageID #: 3098
                                                                                    181




     1    is very capable.       You are very capable.         You may be able

     2    to make an argument to convince them that I erred,

     3    that's fine.      And if so, they can decide what to do

     4    then.    But I can't do that here at sentencing, Mr.

     5    Merrill.     You know that.

     6               MR. MERRILL:     I -- and I am not trying to get

     7    the Court to do that at --

     8               THE COURT:     Okay.    Well, let's stick to the

     9    argument, the issue right before us.             Not whether or not

    10    you have a legitimate appeal.           Let's just stick to the

    11    question of what the sentence should be --

    12               MR. MERRILL:     And --

    13               THE COURT:     -- based on the verdict.

    14               MR. MERRILL:     And in my motion for a variant

    15    sentence, that's the way I laid it out.

    16               THE COURT:     Okay.

    17               MR. MERRILL:     That under the factors the Court

    18    has to consider under 3553(a).           I am just trying --

    19               THE COURT:     That's the way to do it.

    20               MR. MERRILL:     I am just trying to suggest that

    21    there is a mental health issue here.             That when the

    22    probation and the Government basically says, you know,

    23    there is -- there is no redeeming social value left to

    24    this man, he is not somebody that did this in the

    25    absence of mental illness.          He had mental illness.          The
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 40 of 89   PageID #: 3099
                                                                                    182




     1    Court can take that into consideration.              He lived a

     2    totally productive life up until the 1990s.

     3               THE COURT:     Well, I just want it clear, I agree

     4    with that argument.        The one you have just made.            I can

     5    -- I can consider that, and I should consider it.                  I

     6    can't do what you urged me before.

     7               MR. MERRILL:     I -- I understand that, Your

     8    Honor.     I understand that.       And perhaps I was inartful

     9    in presenting my argument.          But -- but as I laid out in

    10    the motion for variant sentence, those factors are

    11    relevant as to what sentence he should receive under

    12    3553(a).

    13         And what I am suggesting is that there -- there is

    14    now testimony as to why he did the things that he did

    15    that should impact the sentence that the Court should

    16    impose.     And I base that upon the fact that the -- the

    17    -- you have somebody that -- that worked for 28 years as

    18    a meat cutter for Shaw's, raised a family, was -- was

    19    happily married, and then mental illness entered his

    20    life.     And it has never left his life since then, and it

    21    has just been a series of problems.

    22         And that's why I am saying that Dr. Voss's opinion,

    23    okay, as a diplomat in forensic psychiatry, and in

    24    psychiatry and neurology, bears some weight.                Because he

    25    has been consistent since 2008 in saying that this man
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 41 of 89   PageID #: 3100
                                                                                    183




     1    suffers from a major mental illness which when he is in

     2    the throes of a depression alters his perception of

     3    reality and causes him to do things that maybe an

     4    ordinary person wouldn't do.           And that it is well

     5    documented, it is not something that's just being raised

     6    for the first time.        He has had this since the 1990s.

     7         If you read all of the records from -- from

     8    Riverview, or even from Fort Devens' report, and Dr.

     9    Voss's report, they talk about the problems that he is

    10    having going back to the 1990s that he has not

    11    successfully dealt with.

    12         In fact, Dr. Voss I think indicated that some of his

    13    use of cocaine was an attempt to either self-medicate or

    14    to give himself the energy that he was lacking when he

    15    was in this depressed state.           Well, Dr. Voss also said

    16    that he thought that alcohol would be a -- a bigger

    17    problem for somebody with this form of mental illness.

    18    But the problem is he -- he went from somebody that

    19    didn't have a criminal record, who was a law-abiding

    20    citizen, and then mental health set in.              And I just do

    21    not believe that that warrants giving this man a

    22    sentence that is equated to a premeditated murder.

    23         I think -- again, as I said last week, I think the

    24    most analogous statute is the one in Alaska which

    25    basically says if you intentionally assist somebody with
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 42 of 89   PageID #: 3101
                                                                                    184




     1    a suicide it is the equivalent of manslaughter.                 If you

     2    provide drugs to somebody and that person dies, it is

     3    the equivalent of manslaughter.           Which carries a zero to

     4    20 sentence.

     5         Premeditated murder would require that he get a

     6    sentence that's closer to what the guidelines are

     7    calling for, and I just don't think that it is supported

     8    in this case if you do a 33 -- 3553(a) analysis and take

     9    into account the significant impact that mental illness

    10    has had on this man's life going back until the 1990s.

    11         And I think if it is considered in that light a more

    12    appropriate sentence, as I have requested in the motion

    13    for a variant sentence, would be sentence him to a

    14    sentence that is the equivalent for manslaughter.                    Give

    15    him a 10-year sentence with three years of supervised

    16    release.

    17         But, again, whatever sentence he gets, Mr. Kilmartin

    18    needs help.     He needs psychiatric help.           He needs

    19    ongoing psychiatric help.          He needs counseling.         He

    20    would probably benefit from the RDAP program, the

    21    500-hour drug program, because he does have a problem

    22    with -- with alcohol and cocaine.

    23         But to just throw this man away because, as the --

    24    the Government says, he is despicable I think misses the

    25    point that, yes, he has done some terrible things.                    But
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 43 of 89   PageID #: 3102
                                                                                    185




     1    there is a reason why he did it that goes to his intent,

     2    because he was living in an altered reality at the time

     3    that these happened.        Thank you.

     4               THE COURT:     Thank you.     Mr. Frank, anything

     5    further?

     6               MR. FRANK:     Your Honor, I have a couple of

     7    responses, if I may.        And I will take them in reverse

     8    chronological order.        I mean, look, Mr. Kilmartin had

     9    the benefit of treatment in this -- in this matter and

    10    it didn't prevent him from committing extremely serious

    11    crimes of fraud, and I -- what I -- I think is

    12    unquestionably premed -- the equivalent of premeditated

    13    murder.

    14         The argument that -- I mean, look, it is clear that

    15    you can take into account, certainly under the

    16    sentencing factors, Mr. Kilmartin's mental state.                  I

    17    just disagree with counsel's assessment of what that

    18    mental state was.       And I think there is in this record

    19    ample circumstantial evidence -- which I have described

    20    already -- that indicates that he was able to perceive

    21    reality and able to function in the world in a way that

    22    furthered his interest.

    23         I mean, again, that note with Dr. Manin days after

    24    Andrew Denton committed suicide.            I mean, you know, Dr.

    25    Voss tried to explain it away, but the way he explained
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 44 of 89   PageID #: 3103
                                                                                    186




     1    it away was yeah he can hold it together well enough in

     2    that circumstance, he knows what's in his, you know,

     3    interest to say to, you know, an expert in that

     4    circumstance, what it is he needs to say in order to

     5    maintain his community release, and he was able to do

     6    that.

     7         And I disagree with counsel's assessment of what the

     8    facts and circumstances tell us about, you know, the

     9    shoplifting case.       And the action in concert in that --

    10    in that matter, which the Government has -- has laid out

    11    in 31 exhibits, there is no question about what was

    12    going on there and what Mr. Kilmartin knew was

    13    happening.     I mean it is all coordinated and he is --

    14    you know, he, acting through his attorney, is making

    15    misrepresentations to the prosecutor's office and to the

    16    Court for the same reason, to try and -- to try and

    17    avoid being returned to Riverview.

    18         I mean this man is able to navigate the world at the

    19    time in question in a highly sophisticated manner that

    20    belies any claim that he is incapacitated or that he

    21    suffers from a mental illness that diminishes his

    22    capacity.

    23         Just to clarify, the defense withdrew their notice

    24    of insanity in this case after it received the reports

    25    from Fort Devens.       I mean the Court can draw its own
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 45 of 89   PageID #: 3104
                                                                                    187




     1    conclusion about why it did that; but that, I assume,

     2    was a fully considered and deliberated decision by the

     3    defense.     And I am not aware of any attempt after that

     4    to make Mr. Kilmartin's mental state an issue at the

     5    trial until now.

     6         As regards what's the most analogous offense here

     7    for purposes of the sentencing guidelines, and, again,

     8    ultimately I think in the regime we're in it is the

     9    statutory factors that control but the guidelines are

    10    good -- are good advice here, and the guidelines are a

    11    mixed charge and offense system.

    12         They take into account both -- both the elements of

    13    the -- of what's charged and the -- the facts of what's

    14    proved accurate -- what the Government proved actually

    15    happened.

    16         And both Counts 1 and 14 reference the -- the -- you

    17    know, can be referenced to the -- the homicide

    18    guidelines here.       And the question ultimately is one of

    19    fact; what is the most analogous form of homicide?                  And

    20    there is no question but this is premeditated murder.                      I

    21    mean it is intentional.         It is -- basically the idea the

    22    first degree premeditated murder is that you have to

    23    form the intent to kill, it is an intentional killing;

    24    and there is no question that's what this is.                 I mean

    25    that's what these two people were discussing at great
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 46 of 89   PageID #: 3105
                                                                                    188




     1    length in their e-mails.

     2              THE COURT:      That's what the jury found.

     3              MR. FRANK:      And that's what the jury found.             And

     4    that's what the jury found.          Although I think the Court,

     5    in applying the guidelines, can go beyond the elements

     6    that the jury found as a matter of fact and -- and look

     7    at the facts that were proved.

     8              THE COURT:      Right.

     9              MR. FRANK:      Beyond that what we have here -- and

    10    then beyond that what premeditated murder is that you

    11    turn that -- that you give it a second thought, and

    12    that, that can happen in an instant.

    13         I mean as -- as I recall the -- the -- the jury

    14    instructions that applied to -- to premeditated murder,

    15    that's all it takes.        You form the intent to kill

    16    somebody and you give it a second thought.                One second

    17    thought is enough.        It can happen in an instant.

    18              THE COURT:      Oh, I don't -- yeah, I don't think I

    19    gave quite that instruction.

    20              MR. FRANK:      Oh, no, Your Honor, I don't think

    21    you did either, and I am not arguing that.                I am saying

    22    that when it comes to deciding what guideline applies I

    23    think you can consider the facts and you can consider,

    24    you know, the definition of premeditated murder.

    25         We rarely see it in federal court because it is --
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 47 of 89   PageID #: 3106
                                                                                    189




     1    it is -- it is a common -- a common law crime; but --

     2    but my point is only there is no question but that's

     3    what this is here.        I mean that's what the facts of this

     4    case that were proved at trial prove.             That's the form

     5    of homicide that it -- that it -- that it -- that it

     6    proved.

     7         And -- and, again, both Counts 1 and 14 can give

     8    rise to, you know, that -- that -- that guideline, the

     9    premeditated murder guideline.

    10         The last thing I will say, Your Honor, is, look,

    11    Mr. Kilmartin had a hundred grams of lethal potassium

    12    cyanide.     He dealt with numerous people about it on the

    13    Internet.     Suicidal people.       Most of them that he

    14    corresponded with, accepted money from, and mailed

    15    packages to, received Epsom salts.            The only one he sent

    16    real cyanide to was Andrew Denton, and that's because he

    17    is the only one who had the audacity to complain to the

    18    authorities and told him so.

    19               THE COURT:     Is that right?      I thought that one

    20    of the other people complained and told him so.

    21               MR. FRANK:     One of the other people did

    22    complain, Your Honor, it was the grandmother of the girl

    23    out west; but she didn't -- nobody told Mr. Kilmartin

    24    that.     I mean Denton is the one who tells him I have

    25    complained.     You -- you may be thinking of --
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 48 of 89   PageID #: 3107
                                                                                    190




     1              THE COURT:      I am thinking of --

     2              MR. FRANK:      -- of Autumn Roland.

     3              THE COURT:      Right.

     4              MR. FRANK:      Autumn Roland didn't -- she

     5    threatened to complain.         You are right, Your Honor, he

     6    -- he -- that's right, he did -- I think that's right, I

     7    think that is the evidence.

     8              THE COURT:      I think -- I think that's correct.

     9    I think Autumn --

    10              MR. FRANK:      Okay.

    11                    (Counsel conferred with agent.)

    12              MR. FRANK:      Okay.    I believe the evidence was

    13    she -- she threatened to complain but she never actually

    14    did complain.      So the only one who actually does

    15    complain, and actually alerts him that they have

    16    complained, is Denton.         I believe that's -- that's an

    17    accurate statement.

    18              THE COURT:      She -- my notes say -- and we can

    19    check this, it is not really -- I mean it is not going

    20    to make a great -- a difference here frankly, but my

    21    notes say that she testified she threatened to report

    22    the defendant to the authorities and she did complain to

    23    the FBI tip line.

    24                    (Counsel conferred with agent.)

    25              THE COURT:      Anyway, it --
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 49 of 89   PageID #: 3108
                                                                                    191




     1              MR. FRANK:      Your Honor, I -- I -- I defer to the

     2    Court in that regard.        I -- I -- I defer to you in your

     3    -- your -- your recollection of what --

     4              THE COURT:      Okay.

     5              MR. FRANK:      -- the evidence was.

     6              THE COURT:      Do you -- do you have a memory of

     7    that, Mr. Merrill?        I don't -- I don't think it matters,

     8    but --

     9              MR. MERRILL:      The --

    10              THE COURT:      -- I don't want a misstatement of

    11    the evidence to go unrebutted.

    12              MR. MERRILL:      I believe that's correct, and I

    13    believe that there was some argument about it, and the

    14    bottom line was that she may have done it but

    15    Mr. Kilmartin was never aware of it.             He was never aware

    16    of a second complaint.

    17              THE COURT:      Okay.    Is there anything further

    18    from the Government or from the defendant?

    19              MR. FRANK:      No, Your Honor.

    20              (Counsel conferred with defendant.)

    21              MR. MERRILL:      No, Your Honor, thank you.

    22              THE COURT:      Thank you.     The Court has carefully

    23    reviewed the contents of the written presentence

    24    investigation report as revised and takes those contents

    25    into account in determining sentence.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 50 of 89   PageID #: 3109
                                                                                    192




     1           The Court has considered what it has heard from

     2    counsel in the course of these proceedings at the

     3    presentence conference, the evidence presented at this

     4    hearing including the contents of the allocution of this

     5    defendant.     The Court has already made its guideline

     6    calculations.

     7           I have taken into consideration each of the factors

     8    set forth in 18 U.S.C. Section 3553(a) including the

     9    obligation to impose a sentence that is sufficient but

    10    no greater than necessary to achieve the purposes of the

    11    law.

    12           Although I have considered each statutory factor, I

    13    have focused on the history and characteristics of the

    14    defendant, the nature and circumstance of the offenses,

    15    and the need to protect the public from future crimes of

    16    the defendant.

    17           I have started with the guideline sentence range of

    18    life which is advisory.         There are no statutory minimum

    19    sentences.

    20           Turning to the history and characteristics of the

    21    defendant.     The defendant is a native of Portland,

    22    Maine, and has spent most of his life in the Portland

    23    area.    His father, Joseph Kilmartin, died about 10 years

    24    ago from medical issues.         His mother, Bonnie Kilmartin,

    25    is 76 and lives in Casco.          He has three siblings:
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 51 of 89   PageID #: 3110
                                                                                    193




     1    James, an older brother who lives in Seattle; Patricia,

     2    an older sister who lives in Westbrook; and Pamela, a

     3    younger sister who lives in Casco.

     4         The defendant describes his family as, quote,

     5    totally dysfunctional.         He says he has not spoken

     6    regularly to his siblings since 2008.

     7         As will be seen, the defendant was institutionalized

     8    from September 2008 to May of 2011, and according to the

     9    defendant's wife, Deborah Kilmartin, the Kilmartin

    10    family was never close, and once he was

    11    institutionalized the family removed themselves from his

    12    life.     I will discuss the institutionalization in a

    13    moment.

    14         The defendant says his father was abusive and a

    15    functioning alcoholic.         He describes his mother as an

    16    enabler.     The defendant says his basic needs were met

    17    but just barely.       Family he says was loveless and not --

    18    he does not remember ever being hugged as a child.                   In

    19    addition his father was physically abusive to both his

    20    mother and to him, and when he turned 16 his father

    21    would deliberately pick fights with him.

    22         When he was 18 his father kicked him out of the

    23    house and he went to live with his grandmother.                 He

    24    stayed with his grandmother for about six years until he

    25    bought a home with his wife Debby.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 52 of 89    PageID #: 3111
                                                                                     194




     1         The defendant attended Cheverus High School in

     2    Portland.     He graduated in June of 1980.              While at

     3    Cheverus he was an excellent athlete.             He lettered in

     4    four varsity sports:        football, basketball, swimming,

     5    and tennis.

     6         After Cheverus he entered into Shaw's supermarket in

     7    the meat department as a meat cutter apprentice in 1980.

     8    He also took some courses at the University of Southern

     9    Maine, but he did not complete the degree.

    10         The defendant turned out to work for Shaw's for 23

    11    years from 2080 (sic) to 2003.           Much of that time he was

    12    in management positions.         He left Shaw's in 2003 and he

    13    joined Cisco Systems where he worked until 2007.

    14         The defendant married Deb Kilmartin in 1993.                   They

    15    separated in 2007 after his assault charge.                 Although

    16    they have been legally separated, there are no plans for

    17    divorce and they are in regular communication.

    18         The defendant and Deb have three children, Ashley,

    19    Michael and Matthew, who are all in school.

    20         I have received letters from Deb and from Ashley in

    21    support of the defendant.          I also received a letter from

    22    David Golden who is the defendant's brother-in-law.                    I

    23    have received a letter from Paul McDermott, the

    24    defendant's cousin who spoke at the April 27, 2018,

    25    sentencing hearing.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 53 of 89   PageID #: 3112
                                                                                    195




     1         The way the defendant's family sees it, the

     2    defendant's life was going reasonably well until around

     3    2001.    He had steady employment at Shaw's and Deb was

     4    working in real estate buying and improving and

     5    reselling houses, and the defendant was adept at

     6    refurbishing the houses.         They had a camp on Embden Pond

     7    and, as Deb recalls, they had 13 great years together;

     8    but, as I mentioned, the first trouble came in April of

     9    2001.

    10         The defendant presented himself to Maine Medical

    11    Center saying he was paranoid.           The defendant said he

    12    was having difficulty with a coworker and was convinced

    13    he was being videotaped, and he had -- he told the

    14    people at Maine Medical Center that he threatened his

    15    coworker and his neighbor.          The defendant was admitted

    16    for three days and given an Axis I diagnosis of

    17    psychotic disorder.

    18         Then on December 2002 he was arrested and charged

    19    with criminal trespass and assault.             The details of

    20    these criminal offenses are not available, but he was

    21    sentenced to 180 days incarceration with all but seven

    22    days suspended.       Previously the defendant had only had a

    23    few motor vehicle violations and an OUI.

    24         In October 2004 he returned to Maine Medical

    25    Center's Emergency Room because he thought he had been
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 54 of 89   PageID #: 3113
                                                                                    196




     1    poisoned.     The defendant was thought to be at risk for

     2    suicide and he was transferred to Spring Harbor

     3    Hospital.     The defendant thought his wife had put poison

     4    in his cigarettes and someone had put microphones in his

     5    car and his house.        He admitted drinking heavily and

     6    using cocaine occasionally.          He was involuntarily

     7    admitted to Spring Harbor and was discharged in less

     8    than two weeks.

     9         On September 18, 2006, he was then transported to

    10    Maine Medical Center where he was found unresponse --

    11    after he was found unresponsive by his family.                 It

    12    appears he had taken an entire bottle of Zyprexa and had

    13    drunk antifreeze in an attempt to commit suicide.                   He

    14    was discharged on September 26, 2006, with a diagnosis

    15    of delusional disorder.

    16         At some point, it is not clear when, between 2001

    17    and 2006 the defendant underwent surgery for knee pain.

    18    The surgery was unsuccessful and he was prescribed

    19    narcotic medication which he began abusing.

    20         In January 2017 (sic) he was on bail conditions for

    21    possessing a scheduled drug.           He was found to have

    22    violated the prohibition against drugs and alcohol and

    23    in April 2008 he was sentenced to seven days -- I may

    24    have said January 2017, I meant 2007.             In April 2008 he

    25    was sentenced to seven days in jail for violating the
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 55 of 89    PageID #: 3114
                                                                                     197




     1    condition of release.

     2           Then on September 7, 2007, he was involved in an odd

     3    episode at a Portland bar.          He went to the Portland bar

     4    and he ordered five gin and tonics and he ran up a tab

     5    of $35.     The bartender asked for payment, and he refused

     6    to pay for the drinks.         And, in fact, he insisted

     7    instead that the bartender make him a sixth gin and

     8    tonic.     The bartender told him to leave and he refused

     9    threatening to fight them.          They called the police.

    10    When the police arrived, the defendant refused to leave

    11    the bar and told them to take him to jail.                 In the

    12    arrest wagon he became aggressive and violent.                  The

    13    defendant later said that he was delusional and thought

    14    he owned the bar.

    15           On September 18, 2007, he was again involuntarily

    16    admitted to Spring Harbor from the Maine Medical Center

    17    ER.    He was transferred directly from jail due to a

    18    psychotic episode -- due to the psychotic episode at the

    19    bar.     He was found to have been extremely paranoid and

    20    delusional.     And he was discharged on October 11, 2007,

    21    but after discharge failed to take his medicine.

    22           Then on October 16, 2007, a really terrible incident

    23    occurred.     The defendant forced entry into the apartment

    24    of his 60 -- 85 or 86-year-old neighbor.                 The neighbor

    25    had been a friend and a tenant of the defendant and was
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 56 of 89   PageID #: 3115
                                                                                    198




     1    asleep at the time.        The defendant set upon this older

     2    man and brutally attacked him yelling get out of my

     3    house.     The victim ended up with three broken bones: A

     4    broken jaw, cheek, an eye orbit; bleeding in the brain;

     5    a possible fractured rib; and his broken jaw actually

     6    required surgery.

     7         The defendant was charged with aggravated assault

     8    and was found not criminally responsible and was

     9    committed to the commissioner of the -- of Maine Health

    10    and Human Services in December 2007 and assigned to

    11    Riverview Psychiatric Center in Augusta.

    12         The defendant's family said he had a terrible time

    13    over the next seven years.          He was institutionalized

    14    from September 12, 2008, until May 19, 2011.                They say

    15    he was overmedicated and treated with disrespect as a

    16    patient.

    17         He was released to convalescent status on May 19,

    18    2011, to an apartment in Augusta.            The family again says

    19    this was a very difficult time for the defendant because

    20    he was separated from his home base in Portland and was

    21    under a lot of restrictions.

    22         On February 26, 2013, he was readmitted to Riverview

    23    after testing positive for cocaine, and he was released

    24    again to convalescent status somewhere -- sometime in

    25    March of 2013.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 57 of 89   PageID #: 3116
                                                                                    199




     1         During the year 2013 he was mostly on convalescent

     2    status, but he was periodically returned to Riverside

     3    (sic) with positive alcohol and drug tests, and in

     4    October 2013 he was allowed to return to Windham on

     5    conditions.

     6         In January 2014 he was admitted to Maine Medical

     7    Center for cocaine dependency, and he has been detained

     8    since his arrest on November 15, 2014.

     9         I have alluded to his substance abuse history, and

    10    when he was only 17 he began trying marijuana, but he

    11    didn't like it and he tried it only once.

    12         He began drinking alcohol when he was 18, and he was

    13    a social drinker until 2007.           And he says he had no

    14    alcohol since then; although, the Court notes he was

    15    convicted of OUI in 1990.

    16         At age 28 he began using cocaine and he periodically

    17    went on binges of cocaine.          The worst was in 2006 when

    18    he was 34, and he relapsed in 2012, and the last year

    19    was in May of 2013.        But he tested positive in October

    20    3rd -- 2013 but denies using cocaine despite the

    21    positive test.

    22         He has had some drug abuse treatment from October of

    23    2013 to July of 2014 at MaineGeneral Medical Center and

    24    inpatient counseling from July 2013 to August 2013.

    25         He is a Criminal History Category II.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 58 of 89   PageID #: 3117
                                                                                    200




     1         Despite the defendant's somewhat troubled background

     2    of psychological issues and substance abuse problems,

     3    there is really nothing that would predict the

     4    defendant's involvement in this terrible scheme to

     5    defraud suicidal people in a scheme -- a scheme that led

     6    to the death of Andrew Denton of Hull, England, in

     7    December of 2012.

     8         Turning to the nature and circumstances of the

     9    offense, cyanide is well-known as a lethal poison

    10    capable of causing death.          Doses as little as 200 to 300

    11    milligrams will cause 50 percent of people to die.

    12    Higher doses of 500 to 1,000 milligrams are even more

    13    lethal and likely to cause death.

    14         Naturally, because of its properties, cyanide is not

    15    available to the general public, and the United States

    16    Postal Service has regulations that strictly restrict

    17    the mailing of cyanide.

    18         Even given what is available on the Internet, it is

    19    still surprising that there are websites devoted to

    20    people who are commit -- who are contemplating suicide.

    21    One such website is called wantdeathblogspot and it

    22    features such posts as "top 20 suicide methods".

    23         Returning to cyanide, cyanide is available even

    24    through the mails for a limited number of legitimate

    25    industrial, scientific, and governmental uses.                 One of
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 59 of 89   PageID #: 3118
                                                                                    201




     1    the legitimate uses for cyanide, somewhat surprisingly,

     2    is goldsmithing.       And according to John Mitchell, who

     3    testified at the trial of this case, it is useful in

     4    etching, but who realistically, not in the business of

     5    goldsmithing, would ever know such a thing.                Well,

     6    Sidney Kilmartin knew, or learned.

     7         On September 11, 2012, he posed as the owner of a

     8    fictitious company called S & K Goldsmith and he ordered

     9    100 grams of cyanide through the Capricorn Group who

    10    then brokered -- brokered the sale Fisher Scientific.

    11    100 grams of cyanide is, of course, a staggering amount.

    12    You will all recall that as little as 200 to 300

    13    milligrams may cause death.

    14         The defendant was careful not to have the cyanide

    15    sent to his home address but to UPS in Augusta, and UPS

    16    delivered the cyanide to the defendant in Augusta on

    17    September 14, 2012.

    18         I now return to wantdeathblogspot.             Within a couple

    19    of days of receipt of the cyanide, the defendant

    20    advertised cyanide for sale on the blog spot $150 for

    21    500 milligrams and 250 for a thousand.              He told

    22    potential customers the cyanide was "nearly pure".

    23         From September 2012 to May 2013 the defendant

    24    responded to at least 61 e-mail requests regarding

    25    cyanide.     The defendant sold cyanide during this time
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 60 of 89   PageID #: 3119
                                                                                    202




     1    and received a total, according to the presentence

     2    report, of $2,732.55 from a number of people some of

     3    whom testified at his trial.

     4         Many of these people had let the defendant know that

     5    they were profoundly depressed and were contemplating

     6    suicide and were ordering the suicide from the defendant

     7    -- the cyanide from the defendant in order to kill

     8    themselves.

     9         However, instead of sending these suicidal people

    10    cyanide, the defendant sent them Epsom salts.                 In my

    11    August 24, 2017, order I described the scheme as perhaps

    12    the perfect crime.        The suicidal people might well

    13    decide not to take the supposed cyanide and they, of

    14    course, would never know whether it worked, whether it

    15    was real.

    16         For those who actually took the supposed cyanide and

    17    did not die, like Mr. Denton, it would seem that they

    18    could hardly rightfully complain if they were still

    19    alive.    And, as the trial witnesses testified, the

    20    defendant's scheme actually did work garnering him a

    21    little over $2,500.

    22         Then came Andrew Denton of Hull, England.                During

    23    the defendant's trial Gail Coates, the -- Mr. Denton's

    24    very admirable niece, testified.            Ms. Coates described

    25    the awful problems with depression that her uncle,
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 61 of 89   PageID #: 3120
                                                                                    203




     1    Andrew Denton, suffered from.           In fact, Mr. Denton had,

     2    as he himself said in his e-mails to the defendant,

     3    previously tried to commit suicide unsuccessfully.

     4         In June 2012 Mr. Denton's life went into a tailspin

     5    when his long-term girlfriend died and he began

     6    persistently threatening to kill himself thereafter.

     7         On November 11, 2012, Mr. Denton sent Mr. Kilmartin

     8    -- oh, Mr. Denton sent the defendant $249.01 for

     9    cyanide, and, consistent with his prior practice, on

    10    November 16, 2012, the defendant sent Mr. Denton a

    11    packet of Epsom salts.

    12         Mr. Denton was determined.           He actually rented a

    13    hotel room in England on December 6, 2012, and he

    14    attempted suicide by ingesting the packet of Epsom

    15    salts.     Of course he did not die, and when he awoke he

    16    was angry and distraught.

    17         His niece visited Mr. Denton after this incident and

    18    found him extremely upset, crying, and angry, and he

    19    told her he was going to contact the FBI, and he did.

    20         On December 7, 2012, Mr. Denton filed a complaint

    21    with the FBI under the IC3 internet complaint site.                   He

    22    told the FBI that he had ordered cyanide from Sidney

    23    Kilmartin and he did not get the cyanide.                He said as

    24    follows:     "Due to the nature of what he is selling, or

    25    says he is, people will be reluctant to complain to the
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 62 of 89   PageID #: 3121
                                                                                    204




     1    authorities.      Me, I don't like getting ripped off, hence

     2    my complaint to you.        I just want what I paid for or my

     3    money back."

     4         Mr. Denton also complained to the defendant.                 The

     5    defendant e-mailed back telling Mr. Denton that this was

     6    his first complaint and they both got ripped off by a

     7    "clever duplicate".

     8         On December 9, 2012, Mr. Denton told the defendant

     9    that he had "set things in motion" but after the

    10    defendant had responded he had tried to stop things and

    11    had added to his complaint that the matter had been

    12    resolved.

    13         The defendant responded by asking Mr. Denton what he

    14    did by setting things in motion, and the defendant and

    15    Mr. Denton then went back and forth about how

    16    effectively to use cyanide to commit suicide.

    17         The defendant e-mailed Mr. Denton on December 10,

    18    2012, asking exactly what he had done in the hotel room,

    19    and Mr. Denton told the defendant about the IC3

    20    complaint, and that it could not be canceled, and that

    21    he had told the FBI he wanted to withdraw it.

    22         Within an hour the defendant then e-mailed Mr.

    23    Denton and told him the package would be in the mail in

    24    the morning.      He advised Mr. Denton to put a do not

    25    resuscitate sign on his chest.           Whether this com -- this
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 63 of 89   PageID #: 3122
                                                                                    205




     1    comment was in response to a suggestion to this effect

     2    from Mr. Denton or a new suggestion from the defendant

     3    is in dispute and does not really matter.                What matters

     4    is that the defendant was encouraging Mr. Denton to put

     5    a do not resuscitate sign on his chest to alert people

     6    not to try and revive him because it shows that the

     7    defendant clearly knew what was going to happen with the

     8    cyanide once he put it in the mail.

     9         On December 15, 2012, the defendant e-mailed Mr.

    10    Denton and said he was "deleting the website" and as the

    11    defendant had won his court case -- and this is the

    12    Preparation H court case -- Mr. Denton would be quote --

    13    would "be on your own on this one".

    14         On December 20, 2012, the defendant e-mailed Mr.

    15    Denton and asked the following:           "Is there any way I can

    16    get you to do something with your hard drive before your

    17    event?    With the FBI aware of my goings on, the last

    18    thing I need is to give them more fodder as you and I

    19    have had extensive conversations.            Can you give it to a

    20    friend or even discard it?          You have me worried now.

    21    Get back to me.       Sid."

    22         As we know, the defendant actually e-mailed real

    23    cyanide to Mr. Denton on December 11, 2012, and on

    24    December 31, 2012, Mr. Denton's niece discovered his

    25    body in the residence in -- in his residence in Hull,
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 64 of 89   PageID #: 3123
                                                                                    206




     1    England.

     2         The Government provided expert testimony that

     3    established that Mr. Denton had died from ingesting the

     4    cyanide.

     5         In addition to these underlying facts, the Court

     6    will consider what happened in the defendant's case.                      It

     7    is -- it is a little bit complicated.             On October 3,

     8    2016, just before trial, the defendant pleaded guilty to

     9    Counts 2 through 4, 6, 8 through 11, and 13.                Then after

    10    a six-day trial on October 11, 2016, the jury found the

    11    defendant guilty of Counts 1, 5, 7, 12 and 14.                 The jury

    12    found the defendant not guilty of Count 15.                These

    13    guilty pleas and verdicts and the not guilty verdict

    14    take a little bit of explaining.

    15         In the second superseding indictment dated December

    16    9, 2015, charged 15 counts.          Count 1 was mailing

    17    injurious articles resulting in death.              Counts 2 through

    18    8 wire fraud, nine through 13 mail fraud, 14 witness

    19    tampering, and 15 witness retaliation.

    20         The nine crimes to which the defendant pleaded

    21    guilty on October 3, 2016, were wire and mail fraud

    22    crimes involving victims other than Andrew Denton, and

    23    the prosecution version which is at ECF No. 657 reflects

    24    that the defendant admitted that on -- the following:

    25    That in September 2016 he posed as a goldsmith business
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 65 of 89   PageID #: 3124
                                                                                    207




     1    and used his account to order cyanide from Fisher

     2    Scientific; that from September 2012 to May of 2013 he

     3    communicated with people throughout the world that he

     4    agreed to sell them cyanide; that he received payments

     5    from these people through Pen Pal and Western Union; and

     6    that four of these customers kept the substance the

     7    defendant sent them and it turned out to be Epsom salt

     8    and not cyanide; and the scheme involved victims Walter

     9    Cottle, Stacey Williams, Derek Jorgensen, Autumn Roland,

    10    Cynthia Kirschling, and others.

    11         On October 11, 2016, the jury convicted the

    12    defendant of five crimes involving Andrew Denton and

    13    found him not guilty of one crime involving Mr. Denton.

    14         Count 1 was knowingly depositing potassium cyanide

    15    in the mail which resulted in Mr. Denton's death.

    16         Counts 5 and 7 were wired fraud.             The defendant had

    17    e-mailed Mr. Denton about buying cyanide and had not

    18    sent Mr. Denton real cyanide, as we just heard, and that

    19    Mr. Denton had sent him $249.01 via Western Union.

    20         Count 12 was mail fraud.          He had sent Mr. Denton

    21    Epsom salt -- the defendant sent Mr. Denton Epsom salts

    22    on November 16, 2012, representing them to be cyanide.

    23         And then Count 14, which I have discussed, is the

    24    witness tampering count, and that alleged that the

    25    defendant killed Mr. Denton knowingly and with intent to
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 66 of 89   PageID #: 3125
                                                                                    208




     1    prevent his attendance and testimony at an official

     2    proceeding and to prevent Mr. Denton from communicating

     3    with the federal law enforcement officer regarding the

     4    commission of a federal offense, namely the wire and

     5    mail fraud charges.

     6         The jury found the defendant not guilty of Count 15

     7    which is witness retaliation.           In other words, the

     8    defendant -- the jury found the defendant not guilty of

     9    killing Mr. Denton in order to retaliate against him for

    10    his past report to the federal law enforcement.

    11         The need to protect the public is something I will

    12    discuss in a moment, but it seems clear the defendant

    13    has committed one crime of extreme personal violence in

    14    2007, the violent beating of this elderly sleeping man,

    15    and this elaborate fraudulent scheme in 2012 resulting

    16    in the death of a suicidal man in Hull, England, and the

    17    need to protect the public from future crimes of this

    18    sort, of which the defendant is obviously capable, is

    19    obvious.

    20         The way I have analyzed this is to separate out

    21    these two offenses.        One of the things I am required to

    22    do is consider, under 3553(a), the nature and

    23    circumstances of the offenses and the history and

    24    characteristics of the defendant.

    25         I will also indicate that -- that the defendant has
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 67 of 89   PageID #: 3126
                                                                                    209




     1    requested that I give a downward departure under Section

     2    5H1.3 of the guidelines for mental and emotional

     3    conditions.     That provides that mental and emotional

     4    conditions may be relevant in determining whether a

     5    departure of warrant -- is warranted if such conditions

     6    individually are -- in combination with other offender

     7    characteristics are present to an unusual degree and

     8    distinguish the case from the typical case covered by

     9    the guidelines.

    10         In 2010 the sentencing commission amended the

    11    guidelines to make mental and emotional conditions a

    12    potentially relevant factor if present to an unusual

    13    degree and if they distinguish the case from the typical

    14    case.

    15         The defendant bears the burden of establishing his

    16    entitlement to a downward departure under 5H1.3, and the

    17    mental condition must have contributed to the commission

    18    of the crime.      I will discuss the defendant's mental

    19    condition in just a second.

    20         In my analysis of the 3553(a) factors, I do conclude

    21    that the defendant has a mental condition and -- but I

    22    believe that the issue is better addressed under 3553(a)

    23    because that part of the analysis will allow a broader

    24    assessment of the defendant's entire history and

    25    characteristics rather than isolating his mental
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 68 of 89   PageID #: 3127
                                                                                    210




     1    condition.     And, as the defendant has suggested, the

     2    Court has the ability to include the defendant's mental

     3    health in its 3553(a) analysis, and I will do so.

     4         I will turn back to these two different types of

     5    offenses.     They are distinct but interrelated.              One is

     6    the Epsom salt fraud and then the other is the cyanide

     7    crimes involving Mr. Denton leading to his death.

     8         The Epsom salt frauds bear a number of similarities

     9    to other types of fraud that the Court routinely sees.

    10    The essence of the defendant's fraud was that he

    11    promised to sell his customers a more expensive thing

    12    but actually sold them something else that was cheaper,

    13    and if the defendant -- this is similar to if the

    14    defendant had promised to sell a fancy expensive baking

    15    flour and sent Epsom salts instead.             Frauds with this

    16    modus operandi are not uncommon and they merit

    17    punishment for retribution purposes and deterrence.

    18         There are, however, a number of factors that

    19    separate out the defendant's Epsom salt frauds and make

    20    them more egregious than the common fraud.                The first is

    21    this highly unusual context, and what I am referring to

    22    is that the defendant's chosen victims were all

    23    suicidal.     The defendant's fraud uniquely focused

    24    exclusively on people who are or were considering

    25    suicide.     And it was even a smaller subgroup, people
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 69 of 89    PageID #: 3128
                                                                                     211




     1    serious enough about suicide to actually order what they

     2    thought was cyanide.

     3         The defendant has received a vulnerable victim

     4    enhancement under the guidelines, and he richly deserves

     5    it; but this two level enhancement understates the

     6    seriousness of the crime, that it took advantage of

     7    people whose mental state was so fragile and

     8    destructive.

     9         Second, the internet context I have considered.                   The

    10    Internet has obviously expanded the ability for people

    11    who are unscrupulous to take advantage of others.                    This

    12    crime, because he went on the Internet, had an extremely

    13    broad reach.      You already heard about Andrew Denton in

    14    Hull England.      Walter Cottle who testified came from

    15    Florida.     Stacey Williams from Cali -- Colorado.

    16    Cynthia Kirschling lived in California at the time of

    17    the incident.      Autumn Roland in Florida.             Edith May

    18    Collins' granddaughter was a victim and she lived in

    19    Nevada.     And then Derek Jorgensen curiously enough, one

    20    of the other victims, also resided in Hull, England.                       So

    21    the scope of the defendant's use of the Internet and

    22    trolling for suicidal people because of the Internet is

    23    a factor I have considered.

    24         I have also considered the anonymity of the

    25    Internet.     The defendant was known only as
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 70 of 89    PageID #: 3129
                                                                                     212




     1    skipton@gmail.      The victims did not have to speak to

     2    him, see his handwriting, even really know who he was in

     3    order for the defendant to carry out the fraud.

     4         I have considered the time period of the fraud.                   The

     5    prosecution version describes the time period as between

     6    April 2012 and May of 2013.          Payments were received from

     7    October 2012 to May of 2013, and this leads me to two

     8    points.    This long period of time was plenty of time for

     9    the defendant to reflect, to reconsider, and stop; but

    10    he did not.

    11         The defendant mailed Epsom salts to Cynthia

    12    Kirschling on January 31, 2013, after Andrew Denton had

    13    actually committed suicide.          It is not entirely clear

    14    whether the defendant learned that Mr. Denton had killed

    15    himself, but still it is notable that -- that the

    16    defendant did not stop his fraud after his interchange

    17    with Mr. Denton.

    18         I have wondered about his motive.             I take as a

    19    matter of course that one of his motives was money.                    He

    20    managed to obtain about $2,732 for selling small packets

    21    of Epsom salts at 150 to $250 a mailing.                 But the

    22    defendant told Dr. Voss that he really did not need the

    23    money, so it is something of a mystery.

    24         There may have been an element of seeing whether he

    25    could actually pull off the fraud.            Dr. Voss mentions
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 71 of 89   PageID #: 3130
                                                                                    213




     1    the defendant has patterns of grandiose -- of a

     2    grandiose nature which would seem consistent with this

     3    motive.     The defendant was occasionally abrupt and

     4    impatient, even rude with his victims.              He would -- an

     5    inquiry would come in and he would respond he would say

     6    get back to me.       He got in a rather disturbing

     7    discussion with Autumn Roland in which he called her

     8    names.     And perhaps the defendant enjoyed exercising

     9    some authority and power online that he didn't have in

    10    his real life, but it is really difficult for the Court

    11    to draw any definitive conclusions about the defendant's

    12    motive.

    13         Dr. Voss asked the defendant directly why he sent

    14    Epsom salts to these victims and the defendant,

    15    according to Dr. Voss's report, "could not give a clear

    16    answer".

    17         It would be helpful for sentencing purposes if I

    18    could figure out what caused the defendant to do these

    19    crimes because it would then be clearer what risk he

    20    presents to the public; but I have basically concluded

    21    that it is unknowable, and it is -- it -- perhaps the

    22    defendant himself does not know why he did all of this.

    23         The overriding point, however, is that the defendant

    24    sought out and cheated extraordinarily vulnerable people

    25    in a fairly elaborate scheme which he himself concocted
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 72 of 89    PageID #: 3131
                                                                                     214




     1    and then perpetrated.

     2         The defendant's cyanide dealings with Andrew Denton

     3    are of a completely different order of magnitude.                   The

     4    initial Epsom salt fraud with Mr. Denton followed the

     5    same pattern as other Epsom salt frauds.                 However, once

     6    Mr. Denton complained to the defendant, and the

     7    defendant learned that Mr. Denton had complained to the

     8    FBI, the defendant then consciously and deliberately

     9    sent a man he knew, one, had previously tried to kill

    10    himself with Epsom salts that the defendant had

    11    previously sent; two, was angry with the defendant that

    12    he had been cheated; three, was angry enough to file a

    13    report with the FBI; four, when the defendant mailed

    14    actual cyanide to Mr. Denton the defendant, in my view,

    15    had every reason to believe that Mr. Denton would use it

    16    to kill himself, and he did.

    17         On the Denton cyanide crimes, as I have pointed out,

    18    the jury found beyond a reasonable doubt that the

    19    defendant knowingly deposited potassium cyanide into the

    20    mail and it resulted in Mr. Denton's death, and that the

    21    defendant killed Mr. Denton in order to prevent him from

    22    acting as a source of information to law enforcement.

    23    So the jury verdict tells us what the defendant did and

    24    why he did it.

    25         What the verdict doesn't really tell us, and is
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 73 of 89   PageID #: 3132
                                                                                    215




     1    still something of a mystery, is why the defendant would

     2    have gone so far as to effectively kill Andrew Denton.

     3    Again, this may simply be unknowable, but the

     4    defendant's history of psychiatric problems and his

     5    dread of returning to Riverview may well have played a

     6    role.

     7         Dr. Voss explained -- or examined the defendant in

     8    June of 2008 after the defendant had brutally assaulted

     9    this 85 or 86-year-old sleeping man, and in 2008 the

    10    defendant was found not criminally responsible for the

    11    assault and was sent to Riverview hospital for

    12    two-and-a-half years.

    13         Dr. Voss examined the defendant again in 2015 and he

    14    told -- and the defendant told Dr. Voss that his

    15    experience at Riverview was extremely difficult.                  The

    16    defendant told the doctor that he was assaulted, he was

    17    surrounded by mentally ill people, by corrections

    18    officers, and Dr. Voss concluded that the defendant was

    19    extremely afraid of Riverview and he actually dreaded

    20    returning there.

    21         It is also important to note that in 2012-2013 the

    22    defendant had managed to free himself from Riverview.

    23    Although his release status was tenuous, he was very

    24    hopeful even desperate to be released from his not

    25    criminally responsible status.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 74 of 89   PageID #: 3133
                                                                                    216




     1         This played out in this weird business involving the

     2    shoplifting of the Preparation H.            The incident took

     3    place in May of 2012, and the local district attorney

     4    seemed set upon proceeding with it and actually brought

     5    a charge on May 9, 2012.

     6         Although it is disputed, it seems to me logical to

     7    infer that the defendant was involved in getting his

     8    brother-in-law John Henry Ruminski to take

     9    responsibility for the crime in letters dated May 7,

    10    2012, and July 2012 despite the fact the clerk at the

    11    Dollar Store positively identified the defendant.

    12         But on December 6, 2012, the defendant got very good

    13    news that the district attorney had decided to file the

    14    charge for the payment of restitution and a charitable

    15    donation.     But it -- it seems logical that this

    16    shoplifting incident revealed something about the state

    17    of the defendant's mind and the lengths he was willing

    18    to go, or have others go for him, in order to avoid

    19    being sent back to Riverview.           Because if he had been

    20    found guilty of the crime, he was probably going to head

    21    right back to Riverview, a place he was afraid of and

    22    detested.

    23         So, I conclude the defendant was acting rationally

    24    when he perpetrated all of these crimes, but his

    25    long-standing mental health issues did contribute both
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 75 of 89   PageID #: 3134
                                                                                    217




     1    to the fraud crimes and to his killing of Andrew Denton.

     2         At least on this point it is a mixed result because

     3    the defendant's mental health history, which would be a

     4    reason under 5H1.3 not to punish as severely, also

     5    raises concerns about his continued danger to the public

     6    upon his release.

     7         I will say that what has struck me about this case

     8    from the very outset is why the defendant got cyanide to

     9    begin with.     Because when you think about the Epsom salt

    10    fraud, there is no need to have cyanide in order to pull

    11    off the Epsom salt scheme.

    12         If someone, for example, develops a scheme to sell

    13    fake Picasso paintings as real, the con artist does not

    14    have to have the real Picasso just in case.                It may be

    15    that the defendant bought the cyanide as a failsafe to

    16    do what he did to Andrew Denton if someone complained.

    17    It may be he bought the cyanide to sell, actually sell,

    18    but then realized, after he got the cyanide, he could

    19    sell Epsom salts instead and make the same money and

    20    minimize the risk.        It may be that he bought the cyanide

    21    to kill himself and then thought the better of it.

    22         Whatever the defendant's thought sequence, by

    23    December 2012 he was ready and did send enough cyanide

    24    to Andrew Denton for Denton to take his life.

    25         I am also not entirely convinced that it matters a
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 76 of 89   PageID #: 3135
                                                                                    218




     1    great deal toward sentencing what exactly his mental

     2    state was in December of 2012.           It is clear he has an

     3    underlying mental condition.           Was he in an actual manic

     4    episode in December of 2012?           Had he returned to his

     5    baseline?     These are, I think, virtually unknowable, and

     6    I am not sure it makes a great difference in terms of

     7    sentencing; although, the lawyers have argued about it.

     8         I do think in an -- even in a period of relativism

     9    there must be some lines, and this is clearly one of

    10    them.    Society just can't allow people to give a loaded

    11    gun to a person who wants to shoot himself.                They --

    12    society can't allow people to yell jump to a woman

    13    standing on the edge of a skyscraper.             And clearly you

    14    can't sell cyanide to someone who is profoundly

    15    depressed and suicidal.         And -- and particularly you

    16    don't sell cyanide to someone who is profoundly

    17    depressed and suicidal in order to prevent his going to

    18    the police and complain about you.

    19         So I have considered all of these factors in terms

    20    of the nature and circumstances of the offense, the need

    21    to protect the public from future crimes of the

    22    defendant, and the history and characteristics of the

    23    defendant in trying to arrive at the correct sentence to

    24    impose on this case.

    25         I have some final thoughts.           There are some crimes
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 77 of 89   PageID #: 3136
                                                                                    219




     1    that come before the Court that are victimless crimes,

     2    or apparently victimless crimes.            If someone has a drug

     3    addiction and has enough drugs onboard, or on their

     4    person, to traffic in them, it is at least arguably a

     5    victimless crime, for example.

     6         But this is, by any account, a crime with victims,

     7    and the victims that the defendant first defrauded were

     8    extraordinarily vulnerable people.            By very definition

     9    someone who is going on a website to seek out a way to

    10    kill themselves is -- those people are tragically

    11    vulnerable.     And we -- we saw them testify during the

    12    course of trial, and some of their testimony was really

    13    heartrending.      The second victim, of course, is Andrew

    14    Denton, and Andrew Denton is dead.

    15         So I have to consider that this -- this -- these

    16    crimes, this whole series of crimes, were crimes that

    17    had victims and, in fact, one of them was killed.

    18         The second consideration is the mental health

    19    consideration.      Even if the Court is sympathetic -- and

    20    I have sympathy for anyone who suffers from mental

    21    illness, including the defendant.            But I also have to

    22    balance that with the need to protect the public, and I

    23    still worry that the defendant presents a danger to the

    24    public.

    25         We have evidence that in psychotic states he set
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 78 of 89   PageID #: 3137
                                                                                    220




     1    himself upon a elderly sleeping man and broke his jaw.

     2    And we know now, by virtue of the guilty verdict, that

     3    he ended up killing a highly depressed person in

     4    England.

     5         I also think of the defendant as being intelligent,

     6    and I think he is calculating, so I -- I am considering

     7    the need to protect the public in fashioning my

     8    sentence.

     9         With those things said, I have a couple of things

    10    that trouble me about imposing the sentence that's being

    11    recommended by the Government which is a life sentence.

    12    I do think that -- that Mr. Merrill makes a good point

    13    in distinguishing this case between a flat out

    14    premeditated murder.        This was different.          It is -- it

    15    is not altogether different, but it is slightly

    16    different.

    17         The murder of Andrew Denton was not directly by the

    18    defendant's hand, and I do think that there should be a

    19    difference in sentencing between someone who hands a gun

    20    to a suicidal person and someone who stands back, takes

    21    the gun, aims it at the person, loads the gun, and

    22    shoots him dead.       And the life sentence contemplates

    23    first degree murder.        And that's close to what happened

    24    here, but it is not quite what happened here.                 So I am

    25    taking that into consideration.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 79 of 89   PageID #: 3138
                                                                                    221




     1         I am also taking into consideration the impact of a

     2    life sentence both on the defendant and on the prison

     3    system.     I have been a judge now for 15 years.              I have

     4    imposed one life sentence, it was a mandatory life

     5    sentence.     I have imposed what I think are -- would be

     6    considered the equivalent of life sentences on a -- just

     7    a handful of cases, but they were unusual cases mostly

     8    involving child predators.          But I view the -- the

     9    imposition of a life sentence as, first, having a

    10    profound impact on the defendant because the defendant

    11    then lives without any hope, and I -- I think it is a --

    12    that's quite a sentence to impose upon someone.

    13         I also think that it imposes an enormous burden on

    14    the prison system as a whole to have someone -- not

    15    someone who is 55 years old but someone who may be 95

    16    years old lying in what amounts to a nursing home but in

    17    a federal prison.

    18         So I have to look not just at Mr. Kilmartin as he is

    19    today but what he might be 10, 20, 30 years from now

    20    lying in a bed, and I -- I wonder about imposing that

    21    kind of sentence for this kind of case because 30 years

    22    from now, or 40 years from now, whatever might be said

    23    about Mr. Kilmartin he would probably be no realistic

    24    threat and all that would remain is retribution.

    25         I am not saying that life sentences should never be
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 80 of 89   PageID #: 3139
                                                                                    222




     1    appropriate, but I think they should be extremely rare.

     2         At the same time I -- I view this series of crimes

     3    as among the most heinous that have come before me, and

     4    I think the sentence has to reflect the seriousness of

     5    this crime and the need to protect the public.

     6         Mr. Kilmartin's actions were not merely illegal,

     7    they were perpetrated in a moral black hole.                It is just

     8    an unmanageable amoral black well that these actions

     9    took place in.      Focusing on people who exclusively were

    10    suicidal and then actually killing someone by sending

    11    them cyanide through the mail is just a appalling moral

    12    vacuum, and it strikes me as meriting a -- a very severe

    13    sentence, and I will impose a severe one.

    14         What I am going to do is as follows:                I am going to

    15    order restitution.        Restitution, among all the issues

    16    here, is the least.        It is in the amount of $1,041.55,

    17    and it basically compensates the individuals who have

    18    been defrauded.

    19         I am going to impose a special assessment of $1,400.

    20    That's basically a hundred dollars for each of the

    21    counts for which the defendant was convicted.

    22         I am not going to impose a life sentence.                I will

    23    impose a long sentence, but it means that I will impose

    24    a period of supervised release.           That period of

    25    supervised release will be five years.              I am actually
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 81 of 89   PageID #: 3140
                                                                                    223




     1    limited under the statute to five years as a combination

     2    of the provisions of the law under which he was

     3    convicted.

     4         I am not going to impose a fine.             The defendant is

     5    going to be in jail for a long time.             He is going to

     6    have to pay restitution.         He is going to have to pay a

     7    special assessment.        And I don't think he is going to be

     8    capable of paying a fine.

     9         I have thought a lot about the sentence I should

    10    impose, and what I have decided to do is impose a

    11    sentence of a total of 300 months which is 25 years

    12    imprisonment.

    13         The defendant will stand for the imposition of

    14    sentence.     The defendant is hereby committed to the

    15    custody of the United States Bureau of Prisons to be

    16    imprisoned for a total term of 300 months on Counts 1

    17    and 14.     I am not sure of the -- I will have to look for

    18    a moment on -- and maximum for Counts 2 through 13 is 20

    19    years, so that would be 240 months, and 240 months on

    20    Counts 2 through 13 to be served concurrently.

    21         The defendant is to be remanded to the custody of

    22    the United States Marshal.

    23         The Court does recommend the defendant be allowed to

    24    participate in the 500-hour drug treatment program, if

    25    available.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 82 of 89    PageID #: 3141
                                                                                     224




     1         I gathered from what Mr. Kilmartin said that he

     2    would like a recommendation to a federal correctional

     3    institution in Pennsylvania; is that correct?

     4              (Counsel conferred with defendant.)

     5              THE DEFENDANT:       It don't matter.          Send me to

     6    Colorado, Your Honor, okay?

     7              MR. MERRILL:      He had originally said

     8    Pennsylvania, Your Honor.

     9              THE COURT:      All right.

    10              MR. MERRILL:      Thank you.

    11              THE COURT:      The defendant is -- the Court

    12    recommends to the Bureau of Prisons that the defendant

    13    be allowed to serve his sentence at a federal

    14    correctional institution in the Commonwealth of

    15    Pennsylvania.

    16         Upon release from imprisonment, the defendant shall

    17    be on supervised release for a term of five years on

    18    Counts 1 and 14 and three years on Counts 2 through 13

    19    to be served concurrently.

    20         The Court imposes the following conditions on the

    21    defendant:     One, you must not commit another federal,

    22    state or local crime.

    23         Two, you must not unlawfully possess a controlled

    24    substance.

    25         Three, you must refrain from any unlawful use of a
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 83 of 89   PageID #: 3142
                                                                                    225




     1    controlled substance.        You must submit to one test

     2    within 15 days of placement on supervised release and at

     3    least two additional drug tests during the period of

     4    supervised release, but not more than 120 drug tests per

     5    year thereafter as directed by the supervising officer.

     6         Four, you must make restitution in accordance with

     7    18 U.S.C. Section 3663 and 3663A or any other statute

     8    authorizing a sentence of restitution.

     9         Five, you must cooperate in the collection of DNA as

    10    directed by the probation officer.

    11         You shall comply with the standard conditions that

    12    have been adopted by this Court as well as any other

    13    conditions.

    14         The Court imposes the following special conditions:

    15    The defendant shall supply the supervising officer any

    16    requested financial information.

    17         Two, the defendant shall report to the supervising

    18    officer any financial gains including income tax

    19    refunds, lottery winnings, inheritances, and judgments,

    20    whether expected or unexpected.           The defendant shall

    21    apply them to any outstanding court-ordered financial

    22    obligations.

    23         Three, the defendant shall not incur new credit

    24    charges or open additional lines of credit without the

    25    supervising officer 's advance approval.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 84 of 89   PageID #: 3143
                                                                                    226




     1         The defendant shall participate in mental health

     2    treatment as directed by the supervising officer until

     3    released from the program by the supervising officer.

     4         The defendant shall pay or co-pay for services

     5    during such treatment to the supervising officer's

     6    satisfaction.

     7         The defendant shall participate in mental health

     8    treatment as directed by the supervising officer until

     9    released from the program by the supervising officer.

    10    The defendant shall pay or co-pay for services during

    11    such treatment to the supervising officer's

    12    satisfaction.

    13         The defendant shall comply with the medication

    14    program prescribed by a licensed medical practitioner.

    15         The defendant shall not use or possess any

    16    controlled substance, alcohol, or other intoxicant, and

    17    shall participate in a program of drug and alcohol abuse

    18    therapy to the supervising officer's satisfaction.                  This

    19    shall include testing to determine if the defendant has

    20    used drugs or intoxicants.          The defendant shall pay or

    21    co-pay for services during such treatment to the

    22    supervising officer's satisfaction.             The defendant shall

    23    not obstruct or tamper or try to obstruct or tamper in

    24    any way with any tests.

    25         The defendant shall inform any prescribing medical
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 85 of 89   PageID #: 3144
                                                                                    227




     1    practitioner that he has a history involving the illegal

     2    diversion of narcotic medication and shall provide the

     3    supervising officer with written proof of such notice.

     4         The defendant shall participate and comply with the

     5    requirements of the computer and internet monitoring

     6    program which may include partial or full restriction of

     7    any computers, Internet, intranet, and/or

     8    Internet-capable devices, and shall pay for services

     9    directly to the monitoring company.

    10         The Defendant shall submit to periodic or random

    11    unannounced searches of his computers, storage media,

    12    and/or other electronic or internet-capable devices

    13    performed by the probation officer.             This may include

    14    the retrieval and copying of any prohibited data or, if

    15    warranted, the removal of such systems for the purpose

    16    of conducting a more comprehensive search.

    17         The Court imposes a $100 special assessment on each

    18    of the 14 counts on which he was convicted for a total

    19    of $1,400.

    20         The Court imposes restitution in the amount of

    21    $242.54 on Count 3, $250 on Count 4, $150 on Count 6,

    22    $249.01 on Count 7, $150 on Count 8, for a total of

    23    $1,041.55.

    24         The Court finds the defendant does not have the

    25    ability to pay a fine, the Court will waive the fine in
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 86 of 89   PageID #: 3145
                                                                                    228




     1    this case.

     2         The defendant shall make restitution to the

     3    following payees.       Each payee shall receive an

     4    approximately proportional payment.             W.C. $242.54, S.W.

     5    $250, E.J. $150, A.D. four -- $249.01, and C.K. $150.

     6         The Court finds the defendant does not have the

     7    ability to pay interest and as ordered the interest

     8    requirement is waived.

     9         Payment shall be applied first to the assessment

    10    and, two, to the restitution.

    11         Payment of the total fine and other criminal

    12    monetary penalties shall be due in full immediately.

    13    Any amount the defendant is unable to pay now is due and

    14    payable during the term of incarceration.                Upon release

    15    from incarceration, any remaining balance shall be paid

    16    in monthly installments to be initially determined in

    17    amount by the supervising officer.            Said payments are to

    18    be made during the period of supervised release subject

    19    always to review by the sentencing judge on the request

    20    by either the defendant or the Government.

    21         Is there any objection to the terms of supervised

    22    release on the part of the Government?

    23              MR. FRANK:      No, Your Honor.

    24              THE COURT:      On the part of the defendant?

    25              MR. MERRILL:      No, Your Honor.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 87 of 89    PageID #: 3146
                                                                                     229




     1              THE COURT:      Mr. Kilmartin, I must advise you,

     2    you have a right to appeal the sentence and conviction

     3    if you wish to do so.        In order to effectively exercise

     4    that right of appeal, you must cause to be filed with

     5    the clerk of this court within 14 days of today, and not

     6    thereafter, a written notice of appeal.              Do you

     7    understand?

     8              THE DEFENDANT:       Yes, I do.

     9              THE COURT:      I advise you if you fail to timely

    10    file the written notice of appeal, you will have given

    11    up your right to appeal this sentence and conviction; do

    12    you understand?

    13              THE DEFENDANT:       Yes, I do.

    14              THE COURT:      If you cannot afford to file the

    15    appeal, you can appeal without cost to you, and on your

    16    request the clerk will immediately prepare and file a

    17    notice of appeal on your behalf; do you understand?

    18              THE DEFENDANT:       Yes, I do.

    19              THE COURT:      Is there anything further to come

    20    before the Court at this time from the Government?

    21              MR. FRANK:      Your Honor, does the Court require

    22    anything further from the parties regarding the sealing

    23    of the Grand Jury material in this case?                 I am not

    24    exactly sure where that stands, and maybe that's more

    25    involved than we can take up now but.
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 88 of 89    PageID #: 3147
                                                                                     230




     1              THE COURT:      Yeah, I think it is more involved.

     2              MR. FRANK:      I know we have had a lot of --

     3              THE COURT:      Discussions about sealing.

     4              MR. FRANK:      -- discussion and argument about

     5    sealing, but I think -- I don't remember exactly where

     6    that stands.

     7              THE COURT:      I don't -- is it -- is it current --

     8    I don't really remember, is it currently sealed?

     9              MR. FRANK:      I think it is.      I think the thought

    10    was that we might revisit it at the end of the case to

    11    see where things stood in terms of the various

    12    considerations.       I believe it -- I believe that it

    13    largely stands sealed, and that's my recollection.

    14              THE COURT:      Mr. Merrill?

    15              MR. MERRILL:      My recollection as well, Your

    16    Honor.

    17              THE COURT:      Grand Jury information is a little

    18    different than other types of documents.                 Why don't you

    19    consult with the clerk's office and file something about

    20    the sealing in light of Kravetz and the other orders I

    21    have issued, and I would invite Mr. Merrill to respond.

    22    All right.

    23         Is there anything further from the Government?

    24              MR. FRANK:      No, Your Honor.

    25              THE COURT:      Is there anything further from the
Case 1:14-cr-00129-JAW Document 290 Filed 01/30/19 Page 89 of 89   PageID #: 3148
                                                                                    231




     1    defendant?

     2              MR. MERRILL:      No, Your Honor.

     3              THE COURT:      The defendant is herewith remanded

     4    to the custody of the United States Marshal for the

     5    execution of sentence imposed.

     6         Good luck, Mr. Kilmartin.

     7         The Court will stand in recess.

     8                         (TIME NOTED:      1:00 p.m.)

     9

    10              ________________________________________

    11

    12                        C E R T I F I C A T I O N

    13         I, Tammy L. Martell, Registered Professional

    14    Reporter, Certified Realtime Reporter, and Official

    15    Court Reporter for the United States District Court,

    16    District of Maine, certify that the foregoing is a

    17    correct transcript from the record of proceedings in the

    18    above-entitled matter.

    19         Dated:     January 30, 2019

    20                    /s/ Tammy L. Martell

    21                    Official Court Reporter

    22

    23

    24

    25
